Exhibit 10.1

 

LEASE AGREEMENT

 

CIP II/AR BRIDGEWATER HOLDINGS LLC

(LANDLORD)

 

TO

 

INSMED INCORPORATED

 

(TENANT)

 

Effective Date:  July 1, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

LEASE AGREEMENT

 

1

1.

DEMISE

 

1

2.

TERM

 

4

3.

RENT

 

7

4.

USE OF PREMISES

 

9

5.

COMMON EXPENSE RENT AND REAL PROPERTY TAXES

 

9

6.

BUILDING SERVICES AND UTILITIES

 

14

7.

MAINTENANCE AND REPAIRS

 

15

8.

INSURANCE AND INDEMNIFICATION

 

16

9.

LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS

 

19

10.

CONDEMNATION

 

19

11.

QUIET ENJOYMENT

 

20

12.

DAMAGE OR DESTRUCTION

 

20

13.

SUBORDINATION

 

22

14.

SURRENDER OF PREMISES

 

22

15.

DEFAULT BY TENANT

 

23

16.

TENANT’S PROPERTY

 

24

17.

HOLDING OVER

 

24

18.

SECURITY DEPOSIT

 

24

19.

FORCE MAJEURE

 

27

20.

INTENTIONALLY DELETED

 

28

21.

ESTOPPEL CERTIFICATES

 

28

22.

ALTERATIONS OR IMPROVEMENTS BY TENANT

 

28

23.

ACCESS TO PREMISES

 

30

24.

PARKING

 

30

25.

PARTIAL INVALIDITY

 

30

26.

LEASE BINDING UPON ASSIGNEES

 

31

27.

LIMITATION OF LANDLORD’S LIABILITY

 

31

 

i

--------------------------------------------------------------------------------


 

28.

WAIVER

 

31

29.

ASSIGNMENT AND SUBLETTING

 

31

30.

ENTIRE AGREEMENT AND MODIFICATIONS

 

37

31.

BROKER’S COMMISSION

 

37

32.

NOTICES

 

37

33.

RECORDING

 

38

34.

PERSON

 

38

35.

HEADINGS AND INTERPRETATION

 

38

36.

MISCELLANEOUS, COUNTERPARTS

 

38

37.

SURVIVAL OF TENANT’S OBLIGATIONS

 

38

38.

COMPLIANCE WITH LAWS AND RULES AND REGULATIONS

 

38

39.

ATTORNEYS’ FEES AND COSTS

 

43

40.

WAIVER OF TRIAL BY JURY

 

43

41.

INTENTIONALLY DELETED

 

43

42.

SIGNAGE

 

43

43.

INITIAL TENANT IMPROVEMENTS

 

44

44.

CHANGES TO PROJECT; EASEMENTS

 

44

45.

ROOF RIGHTS

 

44

46.

FOOD SERVICE AND FITNESS CENTER

 

44

47.

CONDOMINIUM

 

46

48.

FINANCIAL STATEMENTS

 

46

49.

EXHIBITS

 

49

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A

LAND

 

 

EXHIBIT B

EXCLUSION AREA

 

 

EXHIBIT C

PREMISES

 

 

EXHIBIT D

INTENIONALLY DELETED

 

 

EXHIBIT E

RETAINED FFE

 

 

EXHIBIT F

BILL OF SALE

 

 

EXHIBIT G

COMMENCEMENT DATE AGREEMENT

 

 

EXHIBIT H

REAL PROPERTY TAX CALCULATION
METHODOLOGY

 

 

EXHIBIT I

INTENIONALLY DELETED

 

 

EXHIBIT J

RULES AND REGULTIONS

 

 

EXHIBIT K

INSMED PROTOCOLS

 

 

EXHIBIT L

HAZARDOUS MATERIALS LIST

 

 

EXHIBIT M

WORK LETTER

 

 

EXHIBIT N

BUILDING C & BUILDING CC

 

 

EXHIBIT O

PROHIBITED USES

 

iii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE, made and entered into this 1st day of July, 2016, (the “Effective
Date”) by and between CIP II/AR BRIDGEWATER HOLDINGS LLC, a Delaware limited
liability company, having an office at c/o Advance Realty Development, 1041 U.S.
Highway 202/206, Bridgewater, NJ 08807 (the “Landlord”), and INSMED
INCORPORATED, a Virginia corporation, having an office at 10 Finderne Avenue,
Building 10, Bridgewater, NJ 08807, Attn: SVP HR & Corporate Services, (the
“Tenant”).

 

Background

 

A.            Landlord is the owner in fee simple of a certain tract of land
more particularly described on Exhibit “A” attached hereto (the “Land”) situated
in the Township of Bridgewater, County of Somerset and State of New Jersey,
which is designated on the official tax map for the Township of Bridgewater as
Block 483, Lots 17, 18 and 19 (the “Tax Lots”).

 

B.            The Land (excluding the land and buildings shown within the
Exclusion Area as shown on Exhibit “B”) is improved with various multi-story
buildings dedicated to various uses, including research and development, general
offices, and other improvements and structures supporting those uses within the
campus which is referred to as the Research and Development project commonly
known as the New Jersey Center of Excellence at Bridgewater (the “Project”).

 

C.            Landlord is willing to lease a certain portion of the building
known as 1019 U.S. Highway 202/206 Bridgewater, New Jersey also known as
Building L (the “Building”) within the Project to Tenant and Tenant is willing
to lease a certain portion of the Building within the Project from Landlord for
the purposes and on the term and conditions set forth in this Lease.

 

Agreement

 

In consideration of the mutual covenants and agreements set forth in this Lease,
Landlord and Tenant, intending to be legally bound hereby, do hereby covenant
and agree as follows:

 

1.             DEMISE.               (a)           Landlord does hereby lease to
Tenant, and Tenant does hereby rent from Landlord, upon and subject to the terms
and conditions, covenants and agreements set forth in this Lease, the premises
consisting of the entire lower level of the Building, as shown on Exhibit “C”
which shall be deemed to be 13,274 rentable square feet (the “Premises”), which
amount of rentable square feet set forth above shall be definitive for all
purposes of this Lease.  Landlord grants Tenant a license to the non-exclusive
use of the Common Areas.  The term “Common Areas” is defined as all areas

 

1

--------------------------------------------------------------------------------


 

outside the Premises and within the exterior boundary lines of the Project which
are designated by Landlord from time to time for the general non-exclusive use
of Landlord, Tenant, and other tenants of the Project and their respective
employees, suppliers, customers, and invitees, including, but not limited to
access roadways, sidewalks, landscaping and planted areas and parking areas
located at the Project.  Landlord shall have the exclusive control and
management of the Common Areas.

 

(i)            Following the execution and delivery of this Lease by Landlord
and Tenant, and Landlord’s obtaining all required building, construction and any
other permits, approvals or consents required to comply with all applicable
Laws, Landlord shall install card readers for the doors entering the Premises
and provide Tenant with access cards for such readers and deliver the Premises,
including all building systems, fume hoods, gas lines, HVAC, plumbing,
electrical and life safety/security systems for the Building in operating order
(the “Landlord’s Base Building Work”) and shall perform the Initial Tenant
Improvements described as the Initial Tenant Improvements Work in Exhibit “M”
attached hereto as part of the preparation of the Premises for Tenant’s
occupancy. The Landlord’s Base Building Work shall be at Landlord’s sole cost
and expense.

 

(ii)           Landlord shall advise Tenant, in writing, at least two (2)
Business Days prior to the anticipated date of Substantial Completion
(hereinafter defined) of the Landlord’s Base Building Work and the Initial
Tenant Improvements Work.  Within two (2) Business Days after Tenant’s receipt
of Landlord’s notice of Substantial Completion (hereinafter defined) of
Landlord’s Base Building Work and the Initial Tenant Improvements Work, Tenant
shall be granted an opportunity to walk-through the Premises, with a
representative of Landlord, in order to verify Substantial Completion
(hereinafter defined) of the Landlord’s Base Building Work and the Initial
Tenant Improvements Work. Tenant shall provide Landlord written notice of any
defects or incomplete work within two (2) Business Days following the
walk-through.  For purposes of this Lease the terms “Substantial Completion” or
“Substantially Complete” when referring to the Landlord’s Base Building Work and
the Initial Tenant Improvements Work, shall mean that (x) such work has been
completed in accordance with (i) the provisions of this Lease applicable
thereto, (ii) the plans and specifications for such work, and (iii) all
applicable Laws, except for minor details of construction, decoration and
mechanical adjustments, if any, the non-completion of which does not materially
interfere with the performance of the Initial Tenant Improvements, or which, in
accordance with good construction practice, should be completed after the
completion of the Initial Tenant Improvements, and (y) the Premises is broom
clean with all construction debris and equipment removed from the Premises, and
the Premises is delivered to Tenant, and (z) Landlord has obtained a temporary
or permanent certificate of occupancy from the applicable local governing
authority (provided that if Landlord procures a temporary certificate of
occupancy, Landlord shall thereafter procure a permanent certificate of
occupancy), if required by Law.  It is agreed that Tenant and Landlord shall
promptly review any defects or incomplete work that are described in the written
notice given by Tenant to Landlord and based upon such review, Landlord and
Tenant shall prepare a list

 

2

--------------------------------------------------------------------------------


 

setting forth those items of Landlord’s Base Building Work and the Initial
Tenant Improvements Work which are not completed (these items agreed to by
Landlord and Tenant are hereinafter collectively referred to as “Punchlist
Items”).  Landlord agrees to cause such Punchlist Items to be completed by the
date which shall be thirty (30) days after the date of Substantial Completion;
provided, however, if any Punchlist Items cannot be reasonably completed within
the applicable thirty (30) period for any reason, including, without limitation,
for any Force Majeure Delay or Tenant Delay, then Landlord shall have such
longer period of time as shall be reasonably necessary to complete such
Punchlist Items so long as Landlord is prosecuting such work with due diligence.

 

(b)           Tenant shall have the rights and obligations set forth in this
Section 1(b) with respect to those items of tangible personal property located
in the Building on the Effective Date (collectively, the “Retained FFE”) listed
on Exhibit “E”  attached hereto and incorporated by reference herein.  Tenant
shall have the right to use the Retained FFE without charge to Tenant on the
following terms and conditions.  Tenant shall, at Tenant’s sole cost and
expense, be responsible to maintain the Retained FFE in as good condition as
received on the date of this Lease, reasonable wear and tear and damage from
casualty excepted, and to make all repairs to, as and when reasonably needed the
Retained FFE arising from Tenant’s use and operation of the Retained FFE and/or
Premises, any alteration thereto, the moving of the Retained FFE within the
Premises or the negligent act, omission or misuse of the Retained FFE by Tenant
or any of its employees, agents or contractors; provided, however that except
for Tenant’s gross negligence or willful misconduct Tenant shall not be
obligated to replace the Retained FFE or make any repairs thereto if Tenant no
longer desires to utilize such Retained FFE.  Tenant has inspected the Retained
FFE and agrees to take same in their “AS-IS” and “WHERE-IS” condition on the
Effective Date.  Tenant further acknowledges and agrees that Tenant is taking
the Retained FFE from Landlord without any representations or warranties of any
kind, express or implied, regarding the condition of the Retained FFE or the
suitability of same for Tenant’s use; provided Landlord represents and warrants
to Tenant that it owns the Retained FFE free and clear and all liens and
encumbrances.  Landlord shall retain the ownership of the Retained FFE during
the Term, except as otherwise expressly provided in this Section 1 (b).  During
the Term, Tenant shall have the sole right to possession and a license and use
of the Retained FFE.  If Tenant desires to remove, dispose of, replace, or
modify any lab benches, ventilation hoods or equipment listed on Exhibit “E” as
Retained FFE during the Term, Tenant first shall notify Landlord which items of
Retained FFE Tenant desires to remove, dispose of, or replace, as the case may
be.  Within twenty-one (21) days after Landlord’s receipt of Tenant’s notice,
Landlord shall (i) have the right to remove any or all of the Retained FFE items
described in the Tenant’s notice from the Premises at Landlord’s sole cost and
expense, or (ii) consent to Tenant’s desired removal, disposition or replacement
of any or all of the Retained FFE listed in Tenant’s notice, which consent not
to be unreasonably withheld, conditioned or delayed.  If Landlord fails to
respond during such twenty-one (21) day period, Landlord shall be deemed to have
consented to Tenant’s desired removal, disposition or replacement of any or all
of the Retained FFE listed in Tenant’s notice.

 

3

--------------------------------------------------------------------------------


 

(i)            Notwithstanding anything to the contrary contained herein, so
long as no Event of Default exists on the fourth (4th) anniversary of the Rent
Commencement Date, Landlord shall transfer ownership of the Retained FFE to
Tenant by way of executing and delivering a quit-claim bill of sale, in the form
attached hereto as “Exhibit F”.  If an Event of Default exists on the fourth
(4th) anniversary of the Rent Commencement Date, Landlord shall retain ownership
of the Retained FFE for the Term, and shall not transfer ownership of same the
Retained FFE to Tenant, unless and until such Event of Default is thereafter
cured.

 

(ii)           In connection with said transfer, Landlord shall retain a duly
perfected first priority purchase money or other security interest in the
Retained FFE to secure Tenant’s continued performance of its obligations under
this Lease.  The security interest shall be extinguished by Landlord upon the
expiration of the initial Term of the Lease or the earlier date of Tenant
removal, disposal, or replacement with Landlord’s consent (each, a “Removal”) of
any such items by Tenant so long as there is no Event of Default at such time
and so long as there is no default then existing under this Lease (that is not
cured within the applicable cure period, if any). Tenant shall promptly repair
any damage caused to the Premises or Building by the removal of any such
Retained FFE, such repairs to be reasonably approved by Landlord.

 

(iii)          Notwithstanding the foregoing, however, if the Removal of any
Retained FFE will adversely affect the structure or systems in or of the
Building in Landlord’s reasonable judgment, then unless Tenant agrees promptly
to repair any damage caused by such Removal to Landlord’s reasonable
satisfaction, Landlord shall have the right to prevent such Removal in
Landlord’s sole discretion.  Tenant’s rights to the Retained FFE are appurtenant
to this Lease and Tenant may only transfer, assign, or otherwise convey said
rights together with a transfer, assignment, sublease or conveyance of this
Lease as otherwise provided in this Lease.

 

2.             TERM.          (a)          The term of this Lease (the “Term”)
is five (5) years and three (3) months.  The Term shall begin on the date that
is seven (7) days after Landlord Substantially Completes the Landlord’s Base
Building Work and the Initial Tenant Improvements Work (the “Commencement Date”)
and shall, subject to extension in accordance with this Lease, end on the last
day of the month which is five (5) years and three (3) months after the
Commencement Date occurs, or such earlier date upon which the Term may expire or
be terminated pursuant to any of the conditions of this Lease or pursuant to law
(the “Expiration Date”).  Landlord and Tenant desire the Landlord Substantially
Complete the Landlord’s Base Building Work and the Initial Tenant Improvements
Work on or about the date which is two (2) months after the Effective Date (the
“Estimated Substantial Completion Date”).  If for any reason (other than Tenant
Delay, as hereafter defined), Landlord’s Work shall not be Substantially
Completed on the Estimated Substantial Completion Date, this Lease shall
nevertheless continue in full force and effect; the Commencement Date shall be
postponed until the day which is seven (7) days after Substantial Completion has
occurred; and the Expiration Date shall be adjusted to provide for the full term
of this Lease. If Landlord’s Work is delayed because

 

4

--------------------------------------------------------------------------------


 

of any Tenant Delay, then the Commencement Date shall be the day which is seven
(7) days after the day the Landlord would have otherwise Substantially Completed
Landlord’s Work but for the occurrence of such Tenant Delay.

 

(b)           When the Commencement Date occurs, Landlord and Tenant shall enter
into an agreement memorializing the Commencement Date and Expiration Date of
this Lease in the form attached hereto as Exhibit “G” (the “Commencement Date
Agreement”); provided, however, that the failure to enter into such an agreement
shall not effect the Commencement Date or Expiration Date.  Tenant shall
acknowledge receipt of the Commencement Date Agreement by signing a copy of same
and returning it to Landlord within ten (10) Business Days of the receipt
thereof. Tenant’s failure to sign the Commencement Date Agreement and return
same to Landlord as provided in this Section, or otherwise respond in writing to
Landlord during such period, shall be deemed to be Tenant’s acceptance of the
Commencement Date and Expiration Date as stated in the Commencement Date
Agreement.

 

(c)           Provided that Tenant gives Landlord copies of all insurance
required under Section 8, and otherwise complies with all of the terms and
conditions of this Lease (excluding payment of Base Rent or Additional Rent),
Tenant, its employees, designers, suppliers, invitees and contractors (“Tenant’s
Agents”) shall have access to the Premises following the Effective Date and
thereafter during the performance of Landlord’s Base Building Work and the
Initial Tenant Improvements Work, to design, estimate, and plan the Initial
Tenant Improvements (as hereafter defined), provided that Tenant and Tenant’s
Agents strictly comply with all reasonable conditions and requirements imposed
on such access by Landlord, and shall not interfere with the performance of
Landlord’s Base Building Work, the Initial Tenant Improvements Work or any other
work in the Project by Landlord, Landlord’s contractors, and other tenants of
the Project and their contractors.  In the event that Tenant or Tenant’s Agents
interfere with the performance of Landlord’s Base Building Work or the Initial
Tenant Improvements Work, Landlord shall have the right to require Tenant, upon
written demand, to remove or cause the removal forthwith of those of Tenant’s
Agents from the Premises, and Tenant agrees to comply with such demand
promptly.  Tenant shall be liable to Landlord in the event Tenant or Tenant’s
Agents damage any part of the Premises or the Project, including, without
limitation, Landlord’s Base Building Work, the Initial Tenant Improvements Work
and the Retained FF&E. Tenant shall hold Landlord harmless from and indemnify,
protect and defend Landlord against any loss or damage to the Premises, the
Project or the Retained FF&E and against injury to any persons caused by
Tenant’s and Tenant’s Agents exercise of Tenant’s rights under this Section
2(c).

 

(d)           Tenant agrees that Landlord shall have no obligation to do any
work or perform any services to prepare the Premises for Tenant’s occupancy,
other than Landlord’s Base Building Work and the Initial Tenant Improvements
Work.  Tenant shall accept possession of the Premises on the Commencement Date
in its then “as-is” condition, subject to Landlord’s completion of Landlord’s
Base Building Work and the Initial Tenant Improvements Work and latent defects.

 

5

--------------------------------------------------------------------------------


 

(e)             Landlord hereby grants to Tenant one (1) option to extend the
Term for all (but not part) of the Premises in accordance with the provisions of
this Section 2(e), Tenant must exercise the option for all of the Premises for a
period of five (5) years, and such option to be exercised by Tenant giving
written notice of its exercise to Landlord in the manner provided in this Lease
not less than twelve (12) months prior to the expiration of the Term.  The
extension period shall commence on the day immediately following the last day of
the initial Term.  No extension option may be exercised by Tenant if an Event of
Default exists at the time of exercise of the option.

 

(i)            If Tenant exercises its option to extend the Term, Landlord
shall, within thirty (30) days after receipt of Tenant’s exercise notice, notify
Tenant in writing of Landlord’s reasonable determination of the Base Rent
(including increases) and Common Expense Rent for the Premises for the five (5)
year option period, which Base Rent amount shall be the Prevailing Market Rate
(as hereafter defined) for such space.  Tenant shall have thirty (30) days from
its receipt of Landlord’s notice setting forth Landlord’s determination of Base
Rent and Common Expense Rent to notify Landlord in writing that Tenant (i)
agrees with Landlord’s determination of the Base Rent and Common Expense Rent,
or (ii) does not agree with Landlord’s determination of the Base Rent and that
Tenant elects to determine the Prevailing Market Rate in accordance with the
procedure set forth below.  If Tenant does not so notify Landlord in writing
within thirty (30) days of its receipt of Landlord’s notice, Base Rent and
Common Expense Rent for the Premises for the applicable extended term shall be
the Base Rent and Common Expense Rent set forth in Landlord’s notice to Tenant.
The phrase “Prevailing Market Rate” shall mean the then prevailing market rate
for the twelve (12) month period prior to Tenant’s renewal notice for base rent
for a five (5) year term calculated on a per rentable square foot basis for
leases covering buildings comparable to the condition of the Premises including
the Initial Tenant Improvements and any subsequent Alteration made by Tenant
located in central and northern New Jersey (hereinafter referred to as the
“Market Area”), and taking into account all other relevant factors, including
but not limited to rent concessions. The Prevailing Market Rate shall be
determined by an appraisal procedure as follows:

 

In the event that Tenant notifies Landlord that Tenant disagrees with Landlord’s
determination of the Prevailing Market Rate, then Tenant shall specify, in such
notice to Landlord, Tenant’s selection of a real estate appraiser, who shall act
on Tenant’s behalf in determining the Prevailing Market Rate.  Within twenty
(20) days after Landlord’s receipt of Tenant’s selection of a real estate
appraiser, Landlord, by written notice to Tenant, shall designate a real estate
appraiser, who shall act on Landlord’s behalf in the determination of the
Prevailing Market Rate.  Within twenty (20) days of the selection of Landlord’s
appraiser, the two (2) appraisers shall render a joint written determination of
the Prevailing Market Rate.  If the two (2) appraisers are unable to agree upon
a joint written determination within said twenty (20) day period, the two
appraisers shall select a third appraiser within such twenty (20) day period. 
Within twenty (20) days after the appointment of the third appraiser, the third
appraiser shall render a written determination

 

6

--------------------------------------------------------------------------------


 

of the Prevailing Market Rate by selecting, without change, the determination of
one (1) of the original appraisers as to the Prevailing Market Rate and such
determination shall be final, conclusive and binding.  All appraisers selected
in accordance with this subparagraph shall have at least ten (10) years prior
experience in the commercial leasing market of the Market Area and shall be
members of the American Institute of Real Estate Appraisers or similar
professional organizations.  If either Landlord or Tenant fails or refuses to
timely select an appraiser, the other appraiser shall alone determine the
Prevailing Market Rate.  Landlord and Tenant agree that they shall be bound by
the determination of Prevailing Market Rate pursuant to this paragraph. 
Landlord shall bear the fee and expense of its appraiser, Tenant shall bear the
fee and expenses of its appraiser, and Landlord and Tenant shall share equally
the fee and expenses of the third appraiser, if any.

 

(ii)           Except for the Base Rent, which shall be determined as set forth
in subparagraph (e)(i) above and the Common Expense Rent as determined by
Landlord in Landlord’s notice to Tenant setting forth Landlord’s determination
of Base Rent and Common Expense Rent, the leasing of the Premises by Tenant for
the applicable extended term shall be subject to all of the same terms and
conditions set forth in this Lease, including Tenant’s obligation to pay
Additional Rent; provided, however, that any rent abatements or other
concessions applicable to the Premises during the initial Term shall not apply
during any such extended term, nor shall Tenant have any additional extension
options, beyond the option described in this Section 2(e).  Landlord and Tenant
shall promptly enter into an amendment to this Lease to evidence Tenant’s
exercise of its renewal option, the Base Rent and Common Expense Rent for such
renewal term, and the expiration date of such renewal term.

 

(iii)          The option granted to Tenant in this Section 2(e) of the Lease is
personal to the original Tenant and may be exercised only by the original Tenant
or a Related Entity or Successor Entity, as the case may be, and may not be
exercised or assigned, voluntarily or involuntarily, by or to any person or
entity other than the original Tenant or a Related Entity or Successor Entity. 
The option granted to Tenant in this Section 2(e) are not assignable separate
and apart from this Lease, nor may any option be separated from this Lease in
any manner, either by reservation or otherwise.  If at any time an option under
this Section 2(e) is exercisable by Tenant, and the Lease has been assigned
other than to a Related Entity or Successor Entity, the option shall be deemed
null and void.

 

3.             RENT.

 

(a)           Tenant hereby covenants and agrees, without the right of set off
or deduction whatsoever, except as otherwise expressly provided in Section 6,
Section 10 or Section 12 of this Lease, to pay to Landlord Base Rent, and
additional rent, including, without limitation, the Common Expense Rent and Real
Property Taxes (collectively, “Additional Rent”) during the Term.  The Base Rent
shall be paid in advance, on the first day of each calendar month during the
Term commencing with the Rent Commencement Date.  All payments required to be
made by Tenant to Landlord under this Lease shall be made at Landlord’s office
at the address set forth above or at such other place as Landlord may from time
to time designate to Tenant in writing.  If the Rent Commencement Date

 

7

--------------------------------------------------------------------------------


 

is not the first day of a month, then monthly Base Rent for the partial month in
which the Rent Commencement Date falls shall be prorated on a per diem basis. 
The “Rent Commencement Date” shall be the day which shall be three (3) full
calendar months after the Commencement Date.  For avoidance of doubt, if the
Commencement Date shall be August 14, 2016, then the Rent Commencment Date shall
be November 14, 2016.  During the entire Term, Tenant shall pay to Landlord, as
yearly rent (hereinafter “Base Rent”), the following sums, in equal monthly
installments, in advance on the first day of each calendar month:

 

Period

 

Annual Rent PSF*

 

Annual Base Rent

 

Monthly Base Rent

 

Year 1*

 

$

29.00

 

$

384,946.00

 

$

32,078.83

 

Year 2

 

$

29.87

 

$

396,494.38

 

$

33,041.20

 

Year 3

 

$

30.77

 

$

408,440.98

 

$

34,036.75

 

Year 4

 

$

31.69

 

$

420,653.06

 

$

35,054.42

 

Year 5

 

$

32.64

 

$

433,263.36

 

$

36,105.28

 

Year 6**

 

$

33.62

 

$

446,271.88

 

$

37,189.32

 

 

--------------------------------------------------------------------------------

*Base Rent to be abated for the first three (3) full calendar months.

 

**Year 6 represents only three (3) months of the year.

 

The first monthly installment of Base Rent shall be paid by Tenant to Landlord
upon execution of this Lease.

 

(b)  If the payment of any sum required to be paid by Tenant to Landlord under
this Lease (including, without limitation any Base Rent and Additional Rent) is
not received by Landlord in good funds within five (5) Business Days after the
date on which it is due and payable or should any check from Tenant be returned
to Landlord as uncollectible, then a delinquency service charge equal to five
percent (5%) of the amount overdue (the “Service Charge”) shall become due and
payable to Landlord as liquidated damages for Tenant’s failure to make prompt
payment to Landlord. Tenant acknowledges and agrees that the actual damages to
Landlord due to such late or non-payment exceed the interest cost of money and
are difficult to estimate. Such Service Charge shall become payable as
Additional Rent within five (5) Business Days after Tenant’s receiving an
invoice therefor.  If the payment of any sum required to be paid by Tenant to
Landlord under this Lease (including, without limitation any Base Rent and
Additional Rent) is not received by Landlord in good funds within five (5)
Business Days after the date on which it is due and payable, Tenant shall also
pay Landlord as Additional Rent interest on such sum at an annual rate equal to
4% in excess of the prime rate announced from time-to-time by Citibank, NA or
such other major commercial bank in the United States designated by Landlord
(“Interest”), but subject to any maximum interest permitted by Law, on any
amounts not received by Landlord from the date on which they became due and
payable. In the event of nonpayment of any Service Charge and/or Interest
provided for above, Landlord shall have, in addition to all other rights and
remedies, all the rights and remedies provided for herein and by Law in the case
of nonpayment of rent. Tenant’s

 

8

--------------------------------------------------------------------------------


 

obligation to pay any Service Charge and/or Interest as provided in this Section
3 shall continue beyond the expiration or sooner termination of this Lease.

 

4.             USE OF PREMISES.

 

(a)           The Premises shall be used and occupied by Tenant during the
entire Term hereof subject to the other terms and conditions of this Lease for
pharmaceutical analytical research and development testing lab, pharmaceutical
quality control testing lab, pharmaceutical formulation development lab,
pharmaceutical manufacturing and process development lab, and general office and
related uses incidental thereto (the “Permitted Use”) and for no other purpose. 
Subject to all applicable Laws, ordinances or regulations of any governmental
authority, agency or department having jurisdiction over the Project, the
Condominium Documents and the Rules and Regulations Landlord may impose in
accordance with this Lease from time to time during the Term, Tenant shall be
permitted access to the Premises twenty-four (24) hours per day, seven days per
week.

 

(b)           Tenant shall not use, suffer or permit the use of the Premises or
any part thereof in any manner or for any purpose or do, bring or keep anything,
or suffer or permit anything to be done, brought or kept, therein (i) which
would violate any covenant, agreement, term, provision or condition of this
Lease or (ii) is unlawful or in contravention of the certificate of occupancy
for the Building or (iii) is in contravention of any Laws or (iv) which would
overload or could cause an overload of the electrical or mechanical systems of
the Building or which would exceed one hundred (100) pounds per square foot,
live load or (v) which in the reasonable judgment of the Landlord would impair
or interfere with the proper and economic heating, air conditioning of the
Building or (vi) suffer or permit the Building or any component thereof to be
used in any manner or anything to be done therein or anything to be brought into
or kept thereon which, in the reasonable judgment of Landlord, would in any way
impair or tend to impair or exceed the design criteria, the structural
integrity, character or appearance of the Building, or result in the use of the
Building or any component thereof in a manner or for a purpose not intended.

 

5.             COMMON EXPENSE RENT AND REAL PROPERTY TAXES.

 

(a)           In addition to the Base Rent, Tenant shall pay to Landlord as
Additional Rent the following sums (the “Common Expense Rent”) for costs
incurred by Landlord in connection with the operation, maintenance and repair of
the Project (hereinafter, collectively “Common Expense Costs”), in equal monthly
installments, in advance on the first day of each calendar month

 

9

--------------------------------------------------------------------------------


 

Period

 

Annual Common
Expenses PSF*

 

Annual Common
Expense Rent

 

Monthly Common
Expense Rent

 

Year 1

 

$

14.00

 

$

0.00

 

$

0.00

 

Year 2

 

$

14.42

 

$

5,575.08

 

$

464.59

 

Year 3

 

$

14.85

 

$

11,282.90

 

$

940.24

 

Year 4

 

$

15.30

 

$

17,256.20

 

$

1,438.02

 

Year 5

 

$

15.76

 

$

23,362.24

 

$

1,946.85

 

Year 6

 

$

16.23

 

$

29,601.02

 

$

2,466.75

 

 

--------------------------------------------------------------------------------

* Common Expense Costs include, without limitation, maintenance of Common Areas,
central utility plant operations, Landlord’s insurance premiums, utilities for
the Common Areas and utilities to be provided by Landlord pursuant to this Lease
and security for the Project.  The parties acknowledge that the amount of Common
Expense Rent is fixed, Landlord shall not be entitled to reimbursement by Tenant
is the actual Common Expense Costs during the year are greater than the amount
set forth above, nor shall Tenant be entitled to a refund in the event actual
Common Expense Costs during the year are less than the amount set forth above.

 

(b)           The parties acknowledge that on the Effective Date, the Real
Property Taxes (as hereafter defined) for the Project (of which the Premises is
a part) and the Exclusion Area are a compilation of bills for the Tax Lots.  The
parties further acknowledge that as of the Effective Date; (i) the Project is
located within a condominium project known as Peters Brook Village (the
“Condominium Project”) pursuant to a Master Deed and By-Laws dated as of
November 4, 2013 and recorded in Book 6684, Page 2222, as Instrument No.
2013061980, as same may be amended from time to time (the “Condominium
Documents”), (ii) the Tax Assessor for Bridgewater Township has not set separate
real estate tax assessments for the individual condominium units located within
the Condominium Project, and (iii)  the Premises is currently one of four (4)
separate tenantable buildings located within Unit 2 of the Condominium Project
(“Condominium Unit 2”).  Landlord shall pay, prior to delinquency, the Real
Property Taxes, as defined in Section 5(b), applicable to the Project, or
Condominium Unit 2, as applicable, subject to reimbursement by Tenant of
Tenant’s proportionate share of such Real Property Taxes in accordance with the
provisions of Section 5(b).

 

(ii)           From the Effective Date through the day immediately preceding the
Real Property Tax Conversion Date, the term “Real Property Taxes” shall include
any form of real estate tax or assessment, general, special, ordinary, or
extraordinary, and any license fee, commercial rental tax payable by Landlord,
improvement bond or bonds, levy, or tax imposed on the Project or any portion
thereof by any authority having the direct or indirect power to tax, including
any city, township, county, state, or federal government, or any school,
agricultural, sanitary, fire, street, drainage, or other improvement district
thereof, as against any legal or equitable interest of Landlord in the Project
or in any portion thereof, as against Landlord’s right to rent or other income
therefrom, or as against Landlord’s business of leasing the Project, but shall
exclude the following:  inheritance,  income, estate, gift, transfer, franchise,
excise, capital stock, gains or foreign ownership or control, mortgage
recording, transfer or transfer gain or excess profit taxes, and shall exclude
any late payment charges and penalties due to Landlord’s late payment of Real
Property Taxes.  For purposes of this Lease, the “Real Property Tax Conversion
Date” shall be the date that the Tax Assessor for Bridgewater Township shall set
separate real estate tax assessments for, and Bridgewater Township shall issue
separate tax bills showing the assessments on the land

 

10

--------------------------------------------------------------------------------


 

and the total assessment of all improvements located within the individual
condominium units in the Condominium Project.

 

(iii)          From and after the Real Property Tax Conversion Date, the term
“Real Property Taxes” shall include any form of real estate tax or assessment,
general, special, ordinary, or extraordinary, and any license fee, commercial
rental tax payable by Landlord, improvement bond or bonds, levy, or tax imposed
on Condominium Unit 2 or any portion thereof by any authority having the direct
or indirect power to tax, including any city, township, county, state, or
federal government, or any school, agricultural, sanitary, fire, street,
drainage, or other improvement district thereof, as against any legal or
equitable interest of Landlord in Condominium Unit 2 or in any portion thereof,
as against Landlord’s right to rent or other income therefrom, or as against
Landlord’s business of leasing Condominium Unit 2, but shall exclude the
following:  inheritance,  income, estate, gift, transfer, franchise, excise,
capital stock, gains or foreign ownership or control, mortgage recording,
transfer or transfer gain or excess profit taxes, and shall exclude any late
payment charges and penalties due to Landlord’s late payment of Real Property
Taxes.

 

(iv)          The term “Real Property Taxes” shall also include any tax, fee,
levy, assessment, or charge (a) in substitution of, partially or totally, any
tax, fee, levy, assessment, or charge hereinabove included within the definition
of “Real Property Tax,” or (b) the nature of which was hereinbefore included
within the definition of “Real Property Tax,” or (c) which is added to a tax or
charge hereinbefore included within the definition of Real Property Tax by
reason of such change of ownership, or (d) which is imposed by reason of this
transaction, any modifications, or changes hereto, or any transfers hereof, or
(e) reasonable expenses incurred by Landlord in attempting to protest, reduce,
or minimize Real Property Taxes.  With respect to the payment of assessments,
special or otherwise, payment of installments over the longest possible term
shall be deemed to have been elected in any instance where a determinable option
so to pay existed, or may exist, notwithstanding that any assessment may be paid
in full during the Term.

 

(v)           If at any time during the Term, the method of taxation for Real
Property Taxes prevailing on the Effective Date, or the Real Property Tax
Conversion Date, as the case may be, is altered so that any new tax, assessment,
levy, imposition or charge shall be substituted therefor, or shall be imposed
upon Landlord in addition thereto (including, without limitation, any tax,
assessment or levy based in whole or in part upon the Lease, the Premises, or
the Base Rent, Additional Rent, or other income therefrom), then all such taxes,
assessments, levies, impositions or charges, or the part thereof, shall be
deemed be included within the term “Real Property Taxes” for the purposes of
this Lease, and Landlord shall pay and discharge the same prior to delinquency,
subject to reimbursement by Tenant of Tenant’s proportionate share of such Real
Property Taxes in accordance with the provisions of Section 5.

 

(c)           From the Commencement Date through the day immediately preceding
the Real Property Tax Conversion Date, Tenant’s proportionate share of Real
Property Taxes shall be calculated based upon the amount by which the Real
Property

 

11

--------------------------------------------------------------------------------


 

Taxes allocated to the Building utilizing the methodology described in Exhibit
“H” attached hereto for any calendar year during the Term subsequent to the Base
Tax Year (as hereafter defined) exceeds the Real Property Taxes allocated to the
Building utilizing the methodology described in Exhibit “H” for the 2016
calendar year (the “Base Tax Year”).  For purposes of the Section 5(c), Tenant’s
proportionate share shall mean a fraction the numerator of which is the total
rentable square footage of the Premises, as same may change from time to time
during the Term and the denominator of which shall be the total rentable square
footage of the Building.  On or before the January 1, 2017 and thereafter within
one hundred twenty (120) days following the first day of each successive
calendar year within the Term that occurs prior to the Real Property Tax
Conversion Date, Landlord shall reasonably determine or estimate amount by which
the Real Property Taxes allocated to the Building utilizing the methodology
described in Exhibit “H” for such calendar year exceed the Real Property Taxes
allocated to the Building utilizing the methodology described in Exhibit “H” for
the Base Tax Year (the “Projected Pre-Conversion Real Property Taxes”) and shall
submit such information to Tenant in a written statement, together with copies
of the applicable tax bill(s) and documentation evidencing the calculation
prepared by Landlord (“Landlord’s Tax Statement”).  Beginning on the January 1,
2017, following the giving of a Landlord’s Tax Statement and continuing
thereafter until Landlord renders the next Landlord’s Tax Statement, Tenant
shall pay to Landlord on account of its obligation under this Section of this
Lease, a sum (the “Monthly Tax Payment”) equal to one-twelfth (1/12) of Tenant’s
proportionate share of the Projected Pre-Conversion Real Estate Taxes for such
calendar year.  Tenant’s first Monthly Tax Payment after receipt of Landlord’s
Tax Statement shall be accompanied by the payment of an amount equal to the
product of the number of full months, if any, within the calendar year which
shall have elapsed prior to such first Monthly Tax Payment, times the Monthly
Tax Payment.  Each Landlord’s Tax Statement shall reconcile the payments made by
Tenant pursuant to the preceding Landlord’s Tax Statement with Tenant’s
proportionate share of the actual Real Property Taxes imposed for the period
covered thereby.  Any balance due to Landlord shall be paid by Tenant within
thirty (30) days after Tenant’s receipt of Landlord’s Tax Statement; and
Landlord shall credit any surplus due to Tenant against the next accruing
Monthly Tax Payment(s) of Tenant, or if the Term shall have expired, the amount
of such overpayment shall be refunded to Tenant within thirty (30) days
following delivery of Landlord’s Tax Statement.  Notwithstanding anything to the
contrary contained in this subsection, if the Term shall have expired as a
result of a default by Tenant, or Tenant shall be in default of its obligations
under this Lease on the Expiration Date, then Landlord shall have the right to
retain the amount of such surplus and apply it against any Base Rent or
Additional Rent that Tenant owes Landlord. Tenant’s proportionate share of Real
Property Taxes for the calendar year within which the Expiration Date occurs
shall be prorated based upon the number of days in such year falling within the
Term.

 

(d)           Notwithstanding anything to the contrary contained in Section 5(c)
above, from and after the Real Property Tax Conversion Date, the Tenant’s
proportionate share of Real Property Taxes shall mean the amount by which the
sum of (i) (A) the product of the then assessed valuation for Building L (as
determined by the valuation of Building L set forth on the Property Record Card
maintained in the office Tax Assessor

 

12

--------------------------------------------------------------------------------


 

for Bridgewater Township, or any successor thereto) and a fraction, the
numerator of which is the rentable square footage of the Premises, and the
denominator of which is the rentable square footage of Building L, multiplied by
(B) the then applicable tax rate for Bridgewater Township, and (ii) the product
of the then assessed valuation of the land located within Condominium Unit 2 and
the then applicable tax rate for Bridgewater Township, which product shall then
be multiplied by the fraction, the numerator of which shall be the then current
rentable square footage of the Premises, and the denominator of which shall be
the then current rentable square footage of all tenantable buildings located
within Condominium Unit 2, exceeds the Real Property Taxes allocated to the
Building utilizing the methodology described in Exhibit “H” for the Base Tax
Year.  Promptly following the Real Property Tax Conversion Date and thereafter
within one hundred twenty (120) days following the first day of each successive
calendar year within the Term that occurs after the Real Property Tax Conversion
Date, Landlord shall reasonably determine or estimate the Real Property Taxes
for such calendar year (the “Projected Post-Conversion Real Property Taxes”) and
shall submit such information to Tenant in a Landlord’s Tax Statement. 
Beginning on the Commencement Date following giving of a Landlord’s Tax
Statement and continuing thereafter until Landlord renders the next Landlord’s
Tax Statement, Tenant shall pay to Landlord on account of its obligation under
this Section of this Lease, a Monthly Tax Payment equal to one-twelfth (1/12) of
Tenant’s proportionate share of the Projected Post-Conversion Real Estate Taxes
for such calendar year.  Tenant’s first Monthly Tax Payment after receipt of
Landlord’s Tax Statement shall be accompanied by the payment of an amount equal
to the product of the number of full months, if any, within the calendar year
which shall have elapsed prior to such first Monthly Tax Payment, times the
Monthly Tax Payment.  Each Landlord’s Tax Statement shall reconcile the payments
made by Tenant pursuant to the preceding Landlord’s Tax Statement with Tenant’s
proportionate share of the actual Real Property Taxes imposed for the period
covered thereby.  Any balance due to Landlord shall be paid by Tenant within
thirty (30) days after Tenant’s receipt of Landlord’s Tax Statement; and
Landlord shall credit any surplus due to Tenant against the next accruing
Monthly Tax Payment(s) of Tenant, or if the Term shall have expired, the amount
of such overpayment shall be refunded to Tenant within thirty (30) days
following delivery of Landlord’s Tax Statement.  Notwithstanding anything to the
contrary contained in this subsection, if the Term shall have expired as a
result of a default by Tenant, or Tenant shall be in default of its obligations
under this Lease on the Expiration Date, then Landlord shall have the right to
retain the amount of such surplus and apply it against any Base Rent or
Additional Rent that Tenant owes Landlord. Tenant’s proportionate share of Real
Property Taxes for the calendar year within which the Expiration Date occurs
shall be prorated based upon the number of days in such year falling within the
Term.

 

(e)           Landlord shall have the exclusive right to contest any valuation
of Condominium Unit 2, or any part thereof (including the Premises), or the
amount of any Real Property Taxes, by legal proceedings, or in such other manner
as it deems suitable.  If Landlord obtains a refund or abatement of Real
Property Taxes for (i) the Building, or (ii) for the land portion of Condominium
Unit 2, as the case may be, then Landlord shall first be entitled to receive a
reimbursement from any refund or abatement for all expenses, including
reasonable attorneys’ fees, incurred by it in connection with

 

13

--------------------------------------------------------------------------------


 

obtaining such refund or abatement.  After deduction of the expenses described
in the immediately preceding sentence, the Landlord shall credit Tenant’s
proportionate share of the net refund or abatement of Real Property Taxes for
(i) the Building, or (ii) for the land portion of Condominium Unit 2, as the
case may be, for any year in which Tenant contributed to Real Property Taxes
pursuant to the terms hereof, against the next accruing Monthly Tax Payment(s)
of Tenant, or if the Term shall have expired, Tenant’s proportionate share of
the net refund or abatement shall be refunded to Tenant within thirty (30) days
after receipt thereof by Landlord.  Notwithstanding anything to the contrary
contained in this subsection, if the Term shall have expired as a result of a
default by Tenant, or Tenant shall be in default of its obligations under this
Lease on the Expiration Date, then Landlord shall have the right to retain
Tenant’s proportionate share of the net refund or abatement and apply it against
any Base Rent or Additional Rent that Tenant owes Landlord.

 

6.             BUILDING SERVICES AND UTILITIES.  Landlord shall at its sole cost
and expense, furnish to the Premises reasonable quantities of heating,
ventilation and air conditioning during and after “Business Hours” (hereafter
defined) on “Business Days” and non-Business Days (hereafter defined) through
the Building heating ventilation and air-conditioning systems (the “HVAC
Systems”). It is the intent of the parties that all services and utilities set
forth in this Section 6 to be provided by Landlord shall be provided by the
Landlord to Tenant at no cost to Tenant (other than the payment of Common
Expense Rent) twenty four hours a day, seven day per week and 365 days per year,
except as otherwise expressly provided in this Section 6.  For purposes of this
Lease, (i) “Business Hours” shall mean the hours of 8:00 a.m. through 6:00 p.m.
Monday-Friday and the hours 8:00 a.m. through 1:00 p.m. on Saturday, and (ii)
“Business Days” shall mean all days, excluding Sundays and all days observed as
legal holidays by the State of New Jersey.  Non-Business Days and After Business
Hours shall mean all other times and days without limitation.  Landlord shall
make available at the Premises electric service, city water for ordinary
lavatory and cleaning purposes, sanitary sewer, storm sewer, steam (for Building
heating equipment only), chilled water (for Building ventilation and
air-conditioning equipment only), compressed air and natural gas, which costs
are included in Common Expense Costs (collectively, the “Utilities”).  Landlord
shall provide service elevator service during Business Hours on Business Days. 
Landlord shall provide passenger elevator service.  Landlord shall provide for
gated access to the Project with a security guard on duty twenty four hours a
day, seven day per week and 365 days per year.  Tenant shall provide for all
cleaning and extermination services required by Tenant, and shall furnish,
install and replace all lighting tubes, lamps, bulbs and ballasts required by
Tenant during the Term, at Tenant’s sole cost and expense.  Tenant shall be
solely responsible for the replacement, repair and maintenance of any utility
equipment within the Premises that only services the Premises.  Tenant’s use of
electrical energy and any other utility in the Premises shall not, at any time,
exceed the capacity of either or both of (x) any of the electrical or any other
utility equipment in or otherwise servicing the Premises; and (y) the HVAC
Systems of the Premises.  Landlord reserves the right, without any liability to
Tenant and without affecting Tenant’s covenants and obligations hereunder, to
stop service of any or all of the HVAC, electric, sanitary, and other systems
serving the Premises, or to stop any other services required by

 

14

--------------------------------------------------------------------------------


 

Landlord under this Lease, whenever and for so long as may be necessary by
reason of (i) accidents, emergencies, strikes, or the making of repairs or
changes which Landlord deems necessary in its reasonable discretion or (ii) any
other cause beyond Landlord’s reasonable control; provided Landlord shall use
commercially reasonable efforts to minimize interference with Tenant’s use and
occupancy of the Premises.  Landlord shall not be liable to Tenant for
interference in or interruption or any utility or other services beyond
Landlord’s reasonable control, nor shall any curtailment or interruption beyond
Landlord’s reasonable control constitute a constructive eviction or grounds for
rental abatement in whole or in part hereunder.

 

(b)           In the event that Tenant is prevented from using, and does not use
the Premises or any portion thereof, as a result of any failure to provide any
Utilities resulting from any negligent or willful act or omission of Landlord or
its agents or employees (an “Abatement Event”), then Tenant shall give Landlord
notice (an “Abatement Event Notice”) of such Abatement Event, Landlord shall
thereafter use commercially diligent efforts to cause such Abatement Event to be
cured as soon as reasonably possible, and if such Abatement Event continues for
the Eligibility Period (defined below), then the Base Rent and Additional Rent
shall be abated or reduced, as the case may be, after expiration of the
Eligibility Period for such time that Tenant continues to be so prevented from
using, and does not use, the Premises or a portion thereof, in the proportion
that the rentable square footage of the portion of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable square
footage of the Premises. Notwithstanding anything to the contrary contained
herein, if Tenant resumes using any portion of the Premises it had previously
been prevented from using, and did not use, then the Base Rent and Additional
Rent allocable to such used portion, based on the proportion that the rentable
square footage of such used portion of the Premises bears to the total rentable
square footage of the Premises, shall be payable by Tenant to Landlord from the
date Tenant resumed use of such portion of the Premises.  The “Eligibility
Period” means a period of five (5) consecutive Business Days after Landlord
receives an Abatement Event Notice from Tenant with respect to any Abatement
Event.

 

7.             MAINTENANCE AND REPAIRS.

 

(a)           Landlord shall make all repairs and replacements to the
foundation, the bearing walls, the structural columns and beams, the exterior
walls, the exterior windows, the roof (excluding any rooftop antennas or other
telecommunications facilities permitted to be maintained by Tenant on the roof
of the Building, if any, pursuant to the terms of this Lease), the service
elevator, the common portions of the Building interior and the Building HVAC,
electric, sanitary, and other systems serving the Premises, and the Common Areas
of the Project to keep the same in good working order and condition; provided,
however, that if such repairs and replacements are necessitated by the
intentional acts or negligence of Tenant or Tenant’s Agents, then Tenant shall
reimburse Landlord, upon demand, for the reasonable cost thereof.

 

(b)           Subject to Section 7(a), Tenant shall take such action as may be
reasonably necessary or appropriate to keep and maintain the Premises in at
least the

 

15

--------------------------------------------------------------------------------


 

same order and condition as delivered to Tenant on the Commencement Date (except
for ordinary wear and tear and damage from casualty or condemnation).  Tenant
acknowledges and agrees that all maintenance and repairs not required to be made
by Landlord pursuant to Section 7(a) hereof, shall be made at the sole cost and
expense of Tenant.  Except as expressly provided in this Lease, Landlord shall
not be obligated in any way to maintain, alter or repair the Premises.  Notice
is hereby given that, except with respect to repairs or restoration undertaken
by Landlord, Landlord will not be liable for any labor, services or materials
furnished or to be furnished to Tenant, or to anyone holding the Premises or any
part thereof through or under Tenant, and that no mechanics’ or other liens for
any such labor or materials shall attach to or affect the interest of Landlord
in and to the Building.

 

(c)           All maintenance and repair performed by, on behalf of or for the
account of Tenant (i) shall not, individually or in the aggregate or adversely
affect the Building, (ii) shall be completed expeditiously in a good and
workmanlike manner, and in compliance with all applicable Laws, (iii) shall be
completed free and clear of all liens and (iv) shall be performed by contractors
reasonably approved by Landlord.

 

8.             INSURANCE AND INDEMNIFICATION.

 

(a)           Tenant shall obtain, and shall keep in full force and effect
during the Term, the following insurance coverages on a primary and
non-contributory basis, with insurers which are authorized to do business in the
State of New Jersey and which are rated at least A- VIII in Best’s Key Rating
Guide:

 

(i)            commercial general liability insurance on an occurrence form
(including, during any period when Tenant is making alterations or improvements
to the Premises, coverage for any construction on or about the Premises),
against claims for bodily injury, personal injury, death or property damage
occurring on, in or about the Premises, or as a result of ownership of
facilities located on the Premises, insurance premise operations and products
and completed operations in an amount per occurrence of not less than Five
Million Dollars ($5,000,000) combined single limit for any bodily injury,
personal injury, death or property damage with a per location aggregate.  The
limit required may be achieved by the combination of general liability and
umbrella / excess liability.  Any umbrella / excess liability will provide
coverage excess of the underlying CGL, Auto liability and employer’s liability
insurance;

 

(ii)           workers’ compensation insurance coverage for the full statutory
liability of Tenant and employers liability insurance coverage;

 

(iii)          business interruption insurance in such amounts as will reimburse
Tenant for direct and indirect loss of earnings attributable to those events
commonly insured against by reasonable prudent tenants and/or attributable to
Tenant’s inability to access or to occupy (all or part of) the Premises; and

 

(iv)          Special Form coverage, including, but not limited to, standard
fire and extended coverage insurance with vandalism and malicious mischief
endorsements, on all personal property of Tenant and on all improvements and
alterations made by, on behalf of and/or at the expense of Tenant in or about
the Premises or other

 

16

--------------------------------------------------------------------------------


 

portions of the Building (including, without limitation, that portion of the
Initial Tenant Improvements Work completed at the sole cost and expense of
Tenant) to the extent of their full replacement value; and

 

(v)           comprehensive automobile liability insurance coverage, including
hired and non-owned vehicles with a combined single limit of not less than
$1,000,000.

 

Tenant shall cause, via a written agreement, any contractor working for or on
behalf of Tenant in or about the Premises to maintain the same levels of
insurance as required of Tenant in this Section 8 as to coverage types, limits
and terms.  Such requirements shall include contractor adding Landlord and
Landlord’s managing agent as additional insured per Section 8 (b), and
contractor’s insurance being primary and non-contributory as respects those
additional insureds, waiver of subrogation clauses as required of Tenant and
contractor including and maintaining products and completed operations coverage
for not less than 3 years after completion of work.  Tenant and or contractor
shall provide evidence of such insurance to Landlord prior to entering the
Premises, prior to each renewal and otherwise upon such reasonable request by
Landlord.

 

(b)           The policies of insurance required to be maintained by Tenant
pursuant to Section 8(a) shall name Tenant as named insured and shall name
Landlord and Landlord’s managing agent as additional insured parties (except for
workers’ compensation insurance and business interruption insurance).  In
addition, said policies of insurance (except for worker’s compensation
insurance) shall not contain a provision relieving the insurer thereunder of
liability for any loss by reason of the existence of other policies of insurance
covering the Premises against the peril involved, whether collectible or not;
and the policies of insurance required to be maintained by Tenant pursuant to
subsection (a) shall also include a contractual liability endorsement evidencing
coverage of Tenant’s obligation to indemnify Landlord pursuant to Section
8(f)(ii) hereof.  In addition to the foregoing, Landlord may, to the extent
permitted by law, require that Tenant name as additional insureds such other
persons or entities as Landlord may designate in writing, and original or
duplicate policies evidencing the addition of such parties as additional
insureds shall be delivered to Landlord not later than ten (10) days following
Landlord’s notice designating such additional insureds.

 

(c)           On or prior to the Commencement Date, Tenant shall deliver to
Landlord certificates of insurance evidencing all the insurance which is
required to be maintained hereunder by Tenant, and, within ten (10) days prior
to the expiration of any such insurance, other certificates evidencing the
renewal of such insurance.

 

(d)           Tenant shall not obtain or carry separate insurance concurrent in
form or contributing in the event of loss with that required by Section 8(a)
unless Landlord and Tenant are named as insureds and additional insureds as
applicable therein.

 

(e)           Landlord shall keep in force at its expense, insurance in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and leasing similar
properties to the Project.  Such insurance will be with financially sound and
reputable insurance companies.  Further, the insurance coverages required by
Landlord in this Section 8 may be provided

 

17

--------------------------------------------------------------------------------


 

by a blanket policy covering the Buildings, the Project, and other properties
leased or owned by Landlord.

 

(f)            Landlord hereby waives and releases Tenant, and Tenant hereby
waives and releases Landlord, from any and all liabilities, claims and losses
for which the released party is or may be held liable to the extent of any
insurance proceeds received by said injured party.  Each party hereto shall have
included in each of its insurance policies (insuring the Building in the case of
Landlord, and insuring Tenant’s personal property, trade fixtures, equipment and
improvements in the case of Tenant, against loss, damage or destruction by fire
or other casualty) a waiver of the insurer’s right of subrogation against the
other party to this Lease. If there is any extra charge for such waiver, the
party requesting the waiver shall pay the extra charge therefor. If such waiver
is not enforceable or is unattainable, then such insurance policy shall contain
either an (A) express agreement that such policy shall not be invalidated if
Landlord or Tenant, whichever the case may be, waives the right of recovery
against the other party to this Lease or (B) any other form for the release of
Landlord or Tenant, whichever the case may be.  If such waiver, agreement or
release shall not be, or shall cease to be, obtainable from Landlord’s insurance
company or from Tenant’s insurance company, whichever the case may be, then
Landlord or Tenant shall notify the other party of such fact and shall use its
best efforts to obtain such waiver, agreement or release from another insurance
company satisfying the requirements of this Lease.

 

(g)           Subject to Sections 8 (f) and (i), Tenant hereby indemnifies, and
shall pay, protect and hold Landlord harmless from and against all liabilities,
losses, claims, demands, costs, expenses (including reasonable attorneys’ fees
and expenses) and judgments of any nature, (except to the extent Landlord is
compensated by insurance maintained by Landlord or Tenant hereunder and except
for such of the foregoing as arise from the negligence, recklessness or willful
misconduct of Landlord, its agents, servants or employees), arising, or alleged
to arise, from or in connection with (a) any breach or default in the
performance of any obligation of Tenant to be performed under the terms of this
Lease,  (b) any act or negligence of Tenant, or any of Tenant’s Agents, arising
from any activity, work or things done by Tenant, or any of Tenant’s Agents, in
or about the Project, or (c) Tenant’s use of the Project, or from the conduct of
Tenant’s business in or about the Project.  Tenant will resist and defend any
action, suit or proceeding brought against Landlord by reason of any such
occurrence by independent counsel selected by Tenant, which is reasonably
acceptable to Landlord.  The obligations of Tenant under this Section 8(g) shall
survive any termination of this Lease.

 

(h)           Subject to Sections 8 (f) and (i), Landlord hereby indemnifies,
and shall pay, protect and hold Tenant harmless from and against all
liabilities, losses, claims, demands, costs, expenses (including reasonable
attorneys’ fees and expenses) and judgments of any nature, (except to the extent
Tenant is compensated by insurance maintained by Landlord or Tenant hereunder
and except for such of the foregoing as arise from the negligence, recklessness
or willful misconduct of Tenant or Tenant’s agents), arising, or alleged to
arise, from or in connection with (a) any breach or default in the performance
of any obligation of Landlord to be performed under the terms of this Lease, 

 

18

--------------------------------------------------------------------------------


 

or (b) any act or negligence of Landlord, or any of its agents, servants or
employees, arising from any activity, work or things done by Landlord, or any of
its agents, servants or employees, in or about the Project.  Landlord will
resist and defend any action, suit or proceeding brought against Tenant by
reason of any such occurrence by independent counsel selected by Landlord, which
is reasonably acceptable to Tenant.  The obligations of Landlord under this
Section 8(h) shall survive any termination of this Lease.

 

(i)            Notwithstanding any provision contained herein to the contrary,
Landlord and Tenant each hereby waives any and all rights of recovery, claims,
actions or causes of action against the other, its agents, servants, partners,
shareholders, officers, or employees, for any loss or damage that may occur to
the Premises, the Buildings, the Common Areas, the parking areas or the Project,
or any improvements thereto, or any personal property of such party therein,
caused or occasioned by any peril which is or could be insured under the special
form coverage insurance policies required to be carried by any party under this
Lease, or which is otherwise insured, regardless of cause or origin, including
the negligence of the other party hereto, its agents, officers, partners,
shareholders, servants or employees, and Tenant shall require the same from its
contactors.

 

9.             LANDLORD’S RIGHT TO PERFORM TENANT’S COVENANTS. Tenant covenants
and agrees that if Tenant shall at any time fail to perform any of the covenants
on its part to be made or performed under this Lease, and such failure continues
for a period of five (5) Business Days after notice (except in the event of
emergency, in which case prior notice shall not be required), Landlord may, but
shall not be obligated, without waiving or releasing Tenant from any obligation
under this Lease, perform such act to the extent that Landlord may deem
desirable and any such act shall not constitute an eviction of Tenant.  All
expenses reasonably incurred by Landlord in connection therewith shall be deemed
Additional Rent hereunder and be payable to the Landlord within five (5) days
after demand.

 

10.          CONDEMNATION.

 

(a)           If the whole, or any part of the Premises (or any part of the
Project which, in Landlord’s reasonable discretion is necessary for Tenant’s use
and occupancy of the Premises) shall be taken by any public, or quasi-public
authority under any statute or by power or right of eminent domain, the Term
shall cease from the day the possession of the condemned portion shall be taken
by the condemning authority.

 

(b)           The entire compensation award for any taking shall belong to and
be the property of Landlord, including but not limited to, all damages as
compensation for diminution in value of the leasehold, reversion, and fee,
without any deduction therefrom for any present or future estate of Tenant, and
Tenant hereby assigns such award to Landlord, except that Tenant shall be
entitled to receive such portion thereof as may be allocated to compensation
paid for Tenant’s Property, provided that Tenant so proves in any such
condemnation proceeding.  Tenant shall be entitled to pursue its own separate
claim against the condemning authority for loss of business and the cost of
relocation, so long as such claim does not reduce the award to which Landlord is
entitled.

 

19

--------------------------------------------------------------------------------


 

(c)           For the purpose of this Section 10, a sale to such public or
quasi-public authority under threat of condemnation shall constitute a vesting
of title and shall be construed as a taking by such condemning authority.

 

11.          QUIET ENJOYMENT.  Landlord covenants and agrees that Tenant upon
paying the Base Rent and Additional Rent and all other charges herein provided
for and performing and fulfilling the covenants, agreements, and conditions of
this Lease on the Tenant’s part to be performed and fulfilled, shall peaceably
and quietly hold, occupy and enjoy the Premises during the Term without
hindrance or molestation by the Landlord or any person(s) claiming through the
Landlord, subject, however, to the terms and conditions of this Lease.

 

12.          DAMAGE OR DESTRUCTION.

 

(a)         In the event the Premises (or a portion of the Project which, in
Landlord’s reasonable discretion is necessary for Tenant’s use and occupancy of
the Premises) are damaged by fire or other casualty, Landlord shall retain a
reputable, independent third-party contractor reasonably acceptable to Tenant
who, within ninety (90) days of such casualty, shall give written notice (the
“Determination Notice”) to Landlord and Tenant of its determination of how long
it will take to rebuild and restore the damaged Premises or portion of the
Project to the Delivery Condition (as hereafter defined).  In addition, Landlord
shall, within such ninety (90) day period, obtain written confirmation from the
mortgagee of the Premises, if any, as to whether it will make all or
substantially all of the insurance proceeds payable in connection with such
casualty available for restoration (the “Mortgagee Notice”), and Landlord shall
promptly deliver the Mortgagee Notice to Tenant.  In the event that the Premises
or portion of the Project is so destroyed that it cannot be repaired or rebuilt
to the Delivery Condition within twelve (12) months after the expiration of
ninety (90) days after the date of such casualty, or if there are less than
twelve (12) months remaining in the Term and the Premises is so damaged that it
cannot be repaired or rebuilt within sixty (60) days after the expiration of
ninety (90) days after the date of such casualty, or the mortgagee of the
Premises has informed Landlord that such mortgagee will not make all or
substantially all of the insurance proceeds payable in connection with such
casualty available for restoration, then, within thirty (30) days of delivery of
the Determination Notice and Mortgagee Notice, by delivery of a notice to the
other, either Landlord or Tenant may terminate this Lease.  Upon the giving of
any termination notice pursuant to this Section, all obligations hereunder with
respect to periods from and after the effective date of termination shall
thereupon cease and terminate, and in such event the Base Rent and all
Additional Rent and other sums payable under this Lease shall be apportioned and
paid in full by Tenant to Landlord to that date, and neither party shall
thereafter have any liability hereunder, except that any obligation or liability
of either party, actual or contingent, under this Lease which has accrued on or
prior to such termination shall survive.  For purposes of this Lease, the term
the “Delivery Condition” shall mean the Premises at the time the Premises is
made available to Tenant with Landlord’s Base Building Work and the Initial
Tenant Improvements completed or the portion of the Project which, in Landlord’s
reasonable discretion is necessary for Tenant’s use and occupancy of the
Premises is restored such that Tenant can use and occupy the Premises for the
Permitted Use.

 

20

--------------------------------------------------------------------------------


 

(b)           If this Lease is not terminated pursuant to Section 12(a),
Landlord shall expeditiously (subject to Force Majeure and Tenant Delays and
taking into account the time necessary to adjust insurance proceeds, prepare
plans and specifications, and obtain all required governmental approvals)
restore the Premises to the Delivery Condition, subject to modifications
required by applicable Laws.  Landlord and Tenant shall cooperate and coordinate
with each other regarding the performance of their respective restoration
obligations.  In the event that Tenant is prevented from using, and does not
use, all or any portion of the Premises as a result of any such casualty, then,
from the date of such casualty until the Abatement Expiration Date (as defined
below), (a) Base Rent shall abate in proportion to the portion of the Premises
rendered unusable, utilizing the Base Rent rate applicable to any such portion
of the Premises, (b) the Additional Rent consisting of Common Expense Costs
shall abate in proportion to the rentable square footage of the portion of the
Premises rendered unusable and (c) Additional Rent consisting of Tenant’s
proportionate share of Real Property Taxes shall abate in proportion to the
portion of the Premises rendered unusable.  The “Abatement Expiration Date”
shall mean the earlier of (i) the date Tenant commences to use the portion of
the Premises rendered unusable or (ii) the date when Landlord has substantially
completed all of its restoration obligations with respect to such casualty.

 

(c)           Landlord shall not be required to repair any damage to, or to make
any repairs or replacements of, the Alterations made by or for the benefit of
Tenant after the completion of Landlord’s Base Building Work and the Initial
Tenant Improvements, the Retained FFE or any fixtures, furniture or equipment
installed in the Premises that Landlord is not otherwise required to repair or
restore in order to restore the Premises to the Delivery Condition.

 

(d)           Tenant waives the provisions of any statutes which relate to the
termination of leases when leased property is damaged or destroyed and agrees
that such event shall be governed by the terms of this Lease, and the abatement
of Rent set forth above is Tenant’s exclusive remedy against Landlord in the
event of any casualty.

 

(e)           Notwithstanding the foregoing, Tenant shall have the right to
terminate this Lease within thirty (30) days after the Tenant’s sending of a
written notice of termination (the “Termination Notice”) to Landlord within
thirty (30) days after the Outside Date (as hereinafter defined) if the Premises
are not in the Delivery Condition by such Outside Date. “Outside Date” means the
date which shall be sixty (60) days after the date set forth in the
Determination Notice for the completion of the repair work; provided, however if
any Force Majeure Delay or Tenant Delay shall occur during the Period that
Landlord is performing the repair work, then the Outside Date shall be delayed
for such longer period of time as shall be reasonably necessary to complete the
repairs, so long as Landlord is prosecuting such work with due diligence.
Anything to the contrary notwithstanding, if the Premises are in the Delivery
Condition within thirty (30) days after the Landlord’s receipt of Tenant’s
Termination Notice, the such Termination Notice shall be deemed null and void,
and the Term of this Lease shall remain in full force and effect.

 

21

--------------------------------------------------------------------------------


 

13.          SUBORDINATION.  This Lease is and shall be subject and subordinate
to any and all mortgages or deeds of trust now existing upon or that may be
hereafter placed upon the Premises and the land and Building and to all advances
made or to be made thereon and all renewals, modifications, consolidations,
replacements or extensions thereof and the lien of any such mortgages, deeds of
trust and land leases shall be superior to all rights hereby or hereunder vested
in Tenant, to the full extent of all sums secured thereby.  This provision shall
be self-operative and no further instrument of subordination shall be necessary
to effectuate such subordination, and the recording of any such mortgage or deed
of trust shall have preference and precedence and be superior and prior in lien
to this Lease, irrespective of the date of recording.  To confirm such
subordination, Tenant shall upon request of Landlord or the holder of any such
mortgage or deed of trust execute and deliver to Landlord and any such holder
within ten (10) days after any such request, any reasonable instrument that
Landlord or such holder may reasonably request, including, but not limited to a
subordination and attornment agreement wherein Tenant specifically agrees that
its interest in the Premises is subordinate and inferior to such mortgage or
deed of trust and that Tenant will attorn to the holder of such mortgage or deed
of trust or any purchaser of the Building at a foreclosure sale in the event the
mortgage or deed of trust is foreclosed, provided that such instrument provides
that Tenant’s possession of the Premises shall not be disturbed so long as no
Event of Default exists.  On the Effective Date, the Bank of America is the
holder of a mortgage encumbering the Premises, Land and Building (the “BOA
Mortgage”).  Landlord shall use commercially reasonable efforts post Lease
execution to have Bank of America enter into a subordination, non-disturbance
and attornment agreement (an “SNDA”) with Tenant on the Bank of America’s
customary form.  With respect to any and all mortgages, or deeds of trust that
may be placed upon the Premises, Land and Building which shall be subordinate to
the BOA Mortgage, including any amendment, extension or other modification
thereof (a “Subsequent Interest”), Landlord shall use commercially reasonable
efforts to have the holder(s) of all Subsequent Interests enter into a
subordination, non-disturbance and attornment agreement (an “SNDA”) with Tenant
in such holders(s) customary form.  For purposes of this Section 13,
“commercially reasonable efforts” shall mean that Landlord shall request that
the holder(s) of any Subsequent Interest enter into and SNDA with Tenant in such
holders(s) customary form, without any obligation on Landlord to obtain such
SNDA, or commence any actions or legal proceeding to compel the holder(s) of any
Subsequent Interest to enter into and SNDA with Tenant.

 

14.          SURRENDER OF PREMISES.  On or before the Expiration Date, whether
by forfeiture or expiration of time, Tenant shall surrender the Premises to
Landlord in as good condition as when received by Tenant from Landlord on the
Commencement Date except for reasonable wear and tear and damage from casualty
or condemnation, and Tenant shall remove (i) all Tenant’s Property in accordance
with the provisions of Section 16, and (ii) any Specialty Installation (as
hereinafter defined) that Landlord notified Tenant in accordance with Section 22
would be required to be removed prior to the Expiration Date.  Notwithstanding
anything to the contrary contained herein, Landlord agrees that Tenant shall
have no obligation to remove the Initial Tenant Improvements, or any of the
office or laboratory improvements located in the Premises

 

22

--------------------------------------------------------------------------------


 

prior to the performance of Landlord’s Base Building Work and the Initial Tenant
Improvements Work.

 

15.          DEFAULT BY TENANT.

 

(a)           The occurrence of any of the following shall constitute an Event
of Default:

 

(i)            Any installment of Base Rent or Additional Rent required to be
paid by Tenant hereunder, or any part thereof shall at any time be in arrears
and unpaid for five (5) days after the date due, or

 

(ii)           There is any default or breach on the part of Tenant in the
observance or performance of any of the other covenants, agreements, or
conditions of this Lease on the part of Tenant to be kept and performed and said
default or breach shall continue for a period of thirty (30) days after written
notice thereof from Landlord to Tenant (unless such default cannot reasonably be
cured within thirty (30) days and in such case, Tenant shall have commenced to
cure said default within said thirty (30) days and thereafter continue
diligently to pursue to completion the curing of same, but in no event to exceed
ninety (90) days after notice from Landlord to Tenant), or

 

(iii)          The leasehold estate hereby created shall be taken on execution
or by other process of law, or

 

(iv)          Tenant shall fail to deliver within ten (10) days after a request
therefor any document described in Sections 13 or 21 hereof.

 

(b)           If and whenever any Event of Default shall exist, Landlord shall
have the right at its election then or at any time thereafter which such Event
of Default exists to pursue any one or more of the following remedies in
addition to all other rights or remedies provided herein or at law or in equity:

 

(i)            Re-enter the Premises, take possession of all buildings,
improvements, additions, alterations, equipment and fixtures thereon, and eject
all parties in possession therefrom, using, to the extent permitted by law, such
force for that purpose as may be necessary, without being liable to any
prosecution for said re-entry or the use of such force, and, without terminating
this Lease, at any time and from time to time relet the Premises or any part
thereof for the account of Tenant or otherwise, receive and collect the rents
therefor, applying the same first to payment of such reasonable expenses as
Landlord may have paid, assumed or incurred in recovering possession of the
Premises, including, without limitation, costs, expenses and reasonable
attorney’s fees, brokerage and reasonable remodeling of the Premises, paid,
assumed or incurred by Landlord in connection with reletting the Premises, and
then to the fulfillment of the covenants of Tenant.  Any such reletting as
provided for herein may be for the remainder of the Term as originally granted
or for a longer or shorter period.  Landlord may execute any lease made pursuant
to the terms hereof in Landlord’s own name and Tenant shall have no right or
authority whatever to collect any rent whatever from such tenant.  In any case
and whether or not the Premises or any part thereof be relet, Tenant shall pay
to Landlord all sums required to be paid by Tenant up to the time of re-entry by
Landlord, and thereafter Tenant shall, if required by Landlord, pay to Landlord
until the end of the

 

23

--------------------------------------------------------------------------------


 

Term, the equivalent amount of all rent and other charges required to be paid by
Tenant under the terms of this Lease, less the avails of any such reletting
during the Term, if any, after payment of the expenses of Landlord as aforesaid,
and the same shall be due and payable on the several rent days herein
specified.  No such re-entry by Landlord shall constitute an election to
terminate this Lease unless and until Landlord thereafter gives Tenant written
notice of Landlord’s election to terminate this Lease.  Actions to collect any
amounts due by Tenant as provided in this Section 15 may be brought from time to
time on one or more occasions without the necessity of Landlord’s waiting until
expiration of the Term;

 

(ii)           Terminate this Lease, and with or without process of law, expel
and remove Tenant, or any other person or persons in occupancy from the
Premises, together with their goods and chattels, using, to the extent permitted
by law, such force as may be necessary in the judgment of Landlord or its agents
in so doing, and repossess and enjoy said Premises together with all
improvements, additions, alterations, equipment and fixtures thereon, and in
addition to any other remedy it may have, Landlord may recover from Tenant all
reasonable damages it may incur by reason of such breach by Tenant.

 

16.          TENANT’S PROPERTY.  Upon termination of this Lease by expiration of
time or otherwise, Tenant shall remove all of its furniture, furnishings, trade
fixtures, equipment and personal property, including, without limitation the
Retained FFE if Landlord has transferred same to Tenant in accordance with the
provisions of Section 1(b)(i) of the Lease (collectively, the “Tenant’s
Property”) from the Premises.  Tenant shall be obligated to repair any damage to
the Premises, Building and Common Areas caused by such removal.

 

17.          HOLDING OVER  In the event Tenant remains in possession of the
Premises after termination of this Lease, such holding over shall not be deemed
to extend the Term and Tenant shall be deemed to be occupying the Premises as a
holdover Tenant, at a Rent equal to one and one half (1.5) times the Base Rent
and Additional Rent for the last month prior to the expiration of the Term for
each calendar month or portion thereof that Tenant holds over, subject to all
the other conditions, provisions and obligations of this Lease.  The parties
recognize and agree that the damage to Landlord resulting from any failure by
Tenant to timely surrender possession of the Premises will be extremely
substantial, will exceed the amount of the monthly Base Rent payable hereunder
and will be impossible to accurately measure.  If the Premises are not
surrendered upon the expiration of this Lease, Tenant shall indemnify, defend
and hold harmless Landlord against any and all losses and liabilities resulting
therefrom, including, without limitation, any claims made by any succeeding
tenant founded upon such delay.  Nothing contained in this Lease shall be
construed as a consent by Landlord to the occupancy or possession by Tenant of
the Premises beyond the Expiration Date, and Landlord, upon said Expiration
Date, shall be entitled to the benefit of all legal remedies that now may be in
force or may be hereafter enacted relating to the immediate repossession of the
Premises.  The provisions of this Section 17 shall survive the expiration or
sooner termination of this Lease.

 

24

--------------------------------------------------------------------------------


 

18.          SECURITY DEPOSIT

 

(a)           Concurrently with the execution of this Lease, Tenant shall
deposit with Landlord a one (1) year, irrevocable unconditional letter of credit
issued by an Approved Bank for the benefit of Landlord in the amount of Two
Hundred Fifty-Six Thousand Six Hundred Thirty and 64/100 Dollars ($256,630.64),
subject to reduction in accordance with this Section 18, (collectively, the
“Security Deposit”), containing (i) an “evergreen clause” providing that it
shall automatically renew as of its initial and each subsequent expiry date
unless the issuing bank gives Landlord written notice of the non-renewal at
least sixty (60) days prior to the then applicable expiry date, (ii) a provision
obligating the issuing bank to issue a new letter of credit, without charge to
Landlord, to any assignee of Landlord’s interest under the Lease, (iii) a
provision stating that the letter of credit shall not in any way be modified or
amended without Landlord’s prior written consent, and (iv) such other
commercially reasonable provisions as Landlord may require from time to time.
The face amount of the original letter of credit and any replacement letter of
credit delivered to Landlord shall be equal to the amount of the Security
Deposit then required under this Section 18.  The Security Deposit shall be held
by Landlord as security for the full and faithful performance by Tenant of the
terms and conditions by it to be observed and performed hereunder.  If any Base
Rent, Additional Rent or other sum payable by Tenant to Landlord becomes overdue
and remains unpaid, or should Landlord make any payments on behalf of Tenant in
accordance with the terms of this Lease, or should Tenant fail to perform any of
the terms and conditions of this Lease after notice and the expiration of any
applicable cure period, then Landlord, at its option, and without prejudice to
any other remedy which Landlord may have on account thereof, shall appropriate
and apply the Security Deposit toward the payment of Base Rent, Additional Rent
or other such sum payable hereunder, or loss or damage sustained by Landlord due
to the breach or failure to perform on the part of Tenant.  For purposes of this
Lease, “Approved Bank” shall mean any commercial bank having an office within
the New York City/New Jersey metropolitan area which is rated A or better by
Standard & Poor’s or any successor thereto (or having a comparable rating issued
by another reputable and comparable rating agency if Standard & Poor’s or any
successor thereto no longer exists or no longer publishes such ratings).  The
Security Deposit shall be held by Landlord without liability for interest and it
is expressly understood that the Security Deposit shall not be considered an
advance payment of rental or a measure of Landlord’s damages in case of default
by Tenant.  Landlord may commingle the Security Deposit with Landlord’s other
funds.

 

(b)           Conditioned upon the full compliance by Tenant of all of the terms
of this Lease (including, without limitation, leaving the Premises in the
condition required on the Expiration Date) and the prompt payment of all sums
due hereunder, as and when they fall due, the Security Deposit (or the unapplied
portion thereof) shall be returned in full to Tenant within forty five (45) days
after the Expiration Date. Landlord’s obligations under this Section 18(b) shall
survive the expiration or earlier termination of the Term.

 

(c)           In the event of bankruptcy or other debtor-creditor proceeding
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of rent and other charges then due and owing Landlord for all periods
prior to filing of such proceedings.

 

25

--------------------------------------------------------------------------------


 

(d)     In the event of any transfer or any assignment of Landlord’s interest
under this Lease, Landlord shall have the right to transfer the Security Deposit
to said transferee or assignee, and Landlord shall thereupon be automatically
released from all liability for the return of the Security Deposit provided that
the transferee or assignee has assumed in writing all of Landlord’s obligations
under this Lease which arise from and after the date of the transfer or
assignment.  In such event, Tenant agrees to look to the new lessor for the
return of the Security Deposit.  Landlord shall furnish Tenant with an executed
copy of any such assumption agreement. It is hereby agreed that the provisions
of this Section shall apply to every transfer or assignment made of the Security
Deposit to a new lessor.

 

(e)  Upon the occurrence of a default by Tenant under this Lease after notice
and the expiration of any applicable cure period, Landlord shall have the right
to draw down the letter of credit for any of the reasons set forth in this
Section 18 for the application of Security Deposit.  To exercise such right, (i)
Landlord shall present the letter of credit to the issuing bank at the office in
New York City/New Jersey set forth on the letter of credit and (ii) Landlord
shall deliver to the issuing bank a statement from Landlord setting forth the
amount of the draw and stating that Landlord is entitled to draw down the letter
of credit pursuant to the provisions of Section 18 of this Lease.  Landlord
shall apply the proceeds thereof towards the payment of the Base Rent,
Additional Rent or such other sum payable hereunder, or any payments made by
Landlord on behalf of Tenant, or any loss or damage sustained by Landlord due to
the breach or failure to perform on the part of Tenant, and Landlord shall hold
the balance, if any, pursuant to the provisions of this Section 18.  Within ten
(10) Business Days after demand, Tenant shall deposit with Landlord an amount
(in the form of cash or a replacement letter of credit) equal to the portion of
the Security Deposit applied pursuant to the provisions of the immediately
preceding sentence and if Tenant shall provide a replacement letter of credit
for the full amount of the Security Deposit, Landlord shall return to Tenant the
original letter of credit or the balance of any cash then being held by Landlord
in accordance with Section 18 above within ten (10) Business Days after
Landlord’s receipt of such replacement letter of credit.

 

(f)  Notwithstanding anything to the contrary contained herein, Tenant hereby
expressly acknowledges that the drawing down of said letter of credit shall not
operate as a waiver of or preclude Landlord from exercising any of Landlord’s
other rights and remedies under this Lease.  In addition, Tenant hereby agrees
that Landlord shall not be required to give Tenant any prior notice of the
drawing down of the letter of credit (provided this sentence shall not be
construed to waive any notice Landlord is required to provide in connection with
any alleged default).

 

(g)  In the event of an assignment of this Lease by Landlord, Tenant shall, at
Tenant’s sole cost and expense, obtain either (i) a new letter of credit from
the issuing bank containing the same terms and for the same face amount as the
letter of credit then held by Landlord which names the new lessor as the
beneficiary or (ii) the written consent of the issuing bank to the assignment of
the then existing letter of credit from Landlord to the new lessor in form and
substance reasonably satisfactory to the new lessor, provided the bank’s
transfer forms are properly completed and delivered.  If Tenant obtains a new
letter of credit, Landlord shall surrender the existing letter of credit to
Tenant

 

26

--------------------------------------------------------------------------------


 

simultaneously with Landlord’s receipt of the new letter of credit and the
parties agree to coordinate such delivery and surrender so that it is done on
the effective date of the assignment of this Lease by Landlord.

 

(h)  Notwithstanding anything to the contrary contained herein, (i) the original
amount of the Security Deposit ($256,630.64) shall be reduced by $32,078.83, so
that the amount of the Security Deposit shall be $224,551.81 as of the first
(1st) anniversary of the Rent Commencement Date, provided no Event of Default
shall have occurred during the period beginning on the Commencement Date and
ending on the first (1st) anniversary of the Rent Commencement Date (the
“Initial Security Period”), and (ii)  the amount of the Security Deposit shall
be further reduced following the Initial Security Period, then reduced amount of
the Security Deposit ($224,551.81) shall be reduced by $32,078.83, so that the
amount of the Security Deposit shall be $192,472.98 as of the second (2nd)
anniversary of the Rent Commencement Date, provided no Event of Default shall
have occurred during the period beginning on the first (1st) anniversary of the
Rent Commencement Date and ending on the second (2nd) anniversary of the Rent
Commencement Date (the “Second Security Period”).  If an Event of Default shall
have occurred during the Initial Security Period, then the Security Deposit
shall not be reduced by the scheduled amount, and all further reductions shall
be deemed forever waived even though the Event of Default in question is
subsequently cured.  If no Event of Default shall have occurred during the
Initial Security Period, but an Event of Default shall have occurred during the
Second Security Period, then the amount of the Security Deposit shall not be
reduced by the scheduled amount, the reductions shall be deemed forever waived
even though the Event of Default in question is subsequently cured and the
amount of the Security Deposit shall revert back to the original amount of
$256,630.64.  No earlier than thirty (30) days prior to the (i) first (1st)
anniversary of the Rent Commencement Date with respect to the Initial Security
Period, and/or (ii) the second (2nd) anniversary of the Rent Commencement Date
with respect to the Second Security Period, as the case may be, Tenant shall
notify Landlord that Tenant desires to reduce the amount of the Security Deposit
by the scheduled amount in accordance with the provisions of this Section 18(h)
(the “Security Reduction Request Notice”).  Within forty five (45) days
following Landlord’s receipt of a Security Reduction Request Notice, Landlord
shall (i) notify Tenant that the conditions set forth in this Section 18(h) have
been satisfied in all respects and confirm that the amount of the letter of
credit may be reduced by $32,078.83 by amendment or replacement, or (ii) notify
Tenant that the conditions set forth in this Section 18(h) have not been
satisfied in all respects, in which case Landlord’s notice shall set forth in
reasonable detail why the amount of the letter of credit shall not be reduced. 
If Landlord’s notice confirms that conditions set forth in this Section 18(h)
have been satisfied in all respects and that the amount of the letter of credit
may be reduced by $32,078.83, and Tenant shall obtain and deliver to Landlord a
replacement letter of credit, then Landlord shall surrender the existing letter
of credit to Tenant within five (5) Business Days after Landlord’s receipt of
the replacement letter of credit and the parties agree to coordinate such
delivery and surrender so that it is done in an efficient manner.

 

19.          FORCE MAJEURE  Except to the extent expressly set forth herein, in
no event shall either party by deemed to be in default of its non-monetary
obligations

 

27

--------------------------------------------------------------------------------


 

hereunder to the extent such party is prevented from or delayed in performing
such non-monetary obligation by reason of acts of God, fire, earthquake, flood,
explosion, action of the elements, war, hostilities, invasion, acts of
terrorism, insurrection, riot, mob violence, sabotage, reasonably unforeseen
governmental regulation, unusual scarcity of or inability to obtain labor or
materials, labor difficulties, or other causes reasonably beyond such party’s
control (“Force Majeure”).

 

20.          INTENTIONALLY DELETED

 

21.          ESTOPPEL CERTIFICATES.  Tenant shall, within ten (10) days after
written request from Landlord, execute, acknowledge, and deliver to Landlord or
to Landlord’s mortgagee, proposed mortgagee, land lessor or proposed purchaser
of the Building or any part thereof, any estoppel certificates reasonably
requested by Landlord, from time to time, which estoppel certificates shall
show, among other thing, whether the Lease is in full force and effect and
whether any changes may have been made to the original Lease; whether the Term
of the Lease has commenced and full rental is accruing; whether there are, to
Tenant’s knowledge, any defaults by Landlord and, if so, the nature of such
defaults, whether possession has been assumed and all improvements to be
provided by Landlord have been completed; whether rent has been paid more than
thirty (30) days in advance and that, to Tenant’s knowledge there are no liens,
charges, or offsets against rental due or to become due.

 

22.          ALTERATIONS OR IMPROVEMENTS BY TENANT.

 

(a)           Except for Minor Alterations (as defined below), Tenant may, from
time to time, at its expense, make alterations or improvements and install any
Tenant’s Property, in and to the Premises (hereinafter collectively referred to
as “Alterations”) provided that Tenant first obtains the written consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned; and provided further that all of the following shall apply with
respect to all Alterations:  (1) the Alterations shall be of a non-structural
nature and the structural integrity of the Building shall not be affected; (2)
the Alterations shall only be to the interior of the Premises; (3) the proper
functioning of the HVAC, sanitary and other service systems of the Premises
shall not be affected and the usage of such systems by Tenant shall not be
increased; and (4) Tenant shall have appropriate insurance coverage, reasonably
satisfactory to Landlord, regarding the performance and installation of the
Alterations.  Additionally, before proceeding with any Alterations, Tenant shall
(i) at Tenant’s expense, obtain all necessary governmental permits and
certificates for the commencement and prosecution of Alterations; (ii) submit to
Landlord, for its written approval, working drawings, plans and specifications
and all permits for the work to be done and Tenant shall not proceed with such
Alterations until it has received Landlord’s approval (which consent shall not
be unreasonably withheld, delayed or conditioned); and (iii) cause those
contractors, materialmen and suppliers engaged to perform the Alterations to
deliver to Landlord certificates of insurance (in a form and content reasonably
acceptable to Landlord) evidencing policies of commercial general liability
insurance (providing the same coverages as required in Section 8 above) and
workers’ compensation insurance.  The term “Minor Alterations” means (a)
cosmetic and non-structural Alterations to the Premises, which (i) do not affect
any Building systems, structure, or areas outside of the Premises and (ii) the
cost of which, in the

 

28

--------------------------------------------------------------------------------


 

aggregate, during any twelve (12)-month period during the Lease Term do not
exceed $25,000.00.  Tenant may make Minor Alterations without Landlord’s
consent, but upon not less than ten (10) Business Days prior written notice to
Landlord.

 

(b)           Tenant shall cause the Alterations to be performed in compliance
with all applicable permits, Laws, requirements of public authorities, plans and
specifications and with Landlord’s Rules and Regulations or any other reasonable
conditions that Landlord may impose on the Alterations.  Tenant shall cause the
Alterations to be diligently performed in a good and workmanlike manner, using
new materials and equipment at least equal in quality and class to the standards
for the Building established by Landlord, and shall cause all Alterations to be
paid for in full free and clear of all construction and any and all other liens
and encumbrances.  Tenant shall provide Landlord with “as built” plans, copies
of all construction contracts, governmental permits and certificates and proof
of payment for all labor and materials, including, without limitation, copies of
paid invoices and final lien waivers.  Landlord and Landlord’s representatives
shall have the right, without the obligation, from time to time, to enter upon
the Premises during the course of the performance of the Alterations, and upon
completion of the Alterations, to observe and inspect the Alterations; however,
by doing so, Landlord shall not be deemed to have passed upon the performance of
the Alterations nor assumed any liability or responsibility with respect
thereto.  Landlord shall have the right to require Tenant to remove any
Specialty Installations made by Tenant before the expiration or termination of
the Lease, at Tenant’s sole cost and expense.  If Landlord provides its written
consent, at the time of giving such consent, to the extent the Alteration
includes any “Specialty Installation” (as defined herein), Landlord shall advise
Tenant whether Landlord will require such Specialty Installation or Specialty
Installations to be removed at the expiration or earlier termination of this
Lease.  As used in this Lease the term “Specialty Installation” means any
Alteration, fixture or equipment made or installed by Tenant or Tenant’s Agents
that is intended specifically for the use of Tenant or Tenant’s operations in
the Premises and is not readily marketable or reusable by another office,
laboratory, R&D, or general use tenant in the Premises and specifically shall
include items which require special governmental permits, approvals, or consents
for the installation or removal of same.

 

(c)           Tenant shall have the right to place and install Tenant’s Property
in and upon the Premises, and fasten the same to the Premises. All Tenant’s
Property whether acquired by Tenant at the commencement of the Term or placed or
installed on the Premises by Tenant thereafter, shall remain Tenant’s Property. 
Tenant shall have the right to remove the same at any time during the term of
this Lease (and Tenant shall remove all such Tenant’s Property on or before the
Expiration Date), provided that all damage to the Premises, Building and Common
Areas caused by such removal shall be repaired by Tenant at Tenant’s sole cost
and expense.

 

(d)           Landlord acknowledges that Tenant may desire to construct a clean
room in the Premises during the Term.  Landlord shall not unreasonably withhold
its consent to such an Alteration, provided (i) Tenant shall comply with all of
the terms and conditions of this Lease in all respects, including without
limitation the provisions of this Section 22, and (ii) Landlord shall have the
right to designate the construction of such

 

29

--------------------------------------------------------------------------------


 

clean room as a Specialty Installation and require Tenant to remove same before
the expiration or termination of this Lease, at Tenant’s sole cost and expense,
and repair any damage caused by such removal.

 

23.          ACCESS TO PREMISES.  Landlord and Landlord’s agents shall have the
right to enter the Premises during Business Hours for the purpose of inspecting
the same, for the purpose of maintenance, repair, and for making additions to
and running pipes, conduits and ducts through the Premises and for showing the
Premises to prospective tenants, purchasers and lenders, and Tenant hereby
waives any claim against Landlord for damage or inconvenience caused by any of
the above. Except in the case of an emergency (in which case no prior notice
shall be required), Landlord shall give Tenant not less than 24 hour advance
notice of Landlord’s intent to enter the Premises and shall use commercially
reasonable efforts to minimize the interference with Tenant’s operations during
the exercise of Landlord’s rights under this Section 23, but Landlord shall not
be required to use after hours labor.  Notwithstanding the foregoing to the
contrary, Landlord shall not be required to enter only during Business Hours in
the event Landlord, in its good faith judgment, believes it would be injured by
failure to take rapid action or if the necessity for repairs constitutes an
emergency.  If Tenant does not want Landlord to have the right to enter the
clean room unattended, then Tenant shall provide a representative of Tenant to
accompany Landlord’s agents at all times during the exercise of Landlord’s
rights under this Section 23 within such clean room, and in such event Landlord
and Landlord’s agents shall comply with Tenant’s reasonable procedures for such
access to minimize any risk of contamination in the clean room.

 

24.          PARKING.

 

(a)           Subject to the Rules and Regulations attached hereto as Exhibit
“J” as same may be modified by Landlord from time to time during the Term, in
accordance with this Lease, Tenant shall have the right to use thirty- two (32)
non-exclusive parking spaces in the parking garage located in the Project for
non-commercial vehicles in common with other tenants of the property.

 

(b)           Landlord reserves the right at any time, on at least 15 days prior
notice (except in the case of an emergency, in which case no notice shall be
necessary), to temporarily relocate all or any portion of the parking garage
spaces in case of emergencies or the repair or maintenance of same.  If Tenant
commits or allows any of the activities prohibited by this Lease or the Rules
and Regulations in connection with its use of the non-exclusive parking spaces,
then Landlord shall have the right, following such notice to Tenant, whether
written or oral, as is reasonable under the circumstances, in addition to such
other rights and remedies that Landlord may have, to remove or tow away the
vehicle(s) involved and charge the cost to Tenant, which cost shall be payable
by Tenant within five (5) days after demand by Landlord. Tenant’s parking rights
are appurtenant to the Lease and Tenant may only transfer, assign, or otherwise
convey its parking rights together with a transfer, assignment, or conveyance of
this Lease as otherwise provided in this Lease.

 

25.          PARTIAL INVALIDITY.  If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall to any
extent be

 

30

--------------------------------------------------------------------------------


 

invalid or unenforceable, the remainder of this Lease or the application of such
term, covenant or condition of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

 

26.          LEASE BINDING UPON ASSIGNEES. This Lease and all covenants,
provisions and conditions herein contained shall inure to the benefit of and be
binding upon the heirs, executors, administrators, personal representatives,
successors and assigns, respectively of the parties hereto; provided, however,
that no sublease, assignment or transfer by, from, through or under Tenant in
violation of the provisions hereof shall vest in the sublessee, assignee or
transferee any right, title or interest whatever.

 

27.          LIMITATION OF LANDLORD’S LIABILITY.  Anything in the Lease to the
contrary notwithstanding, no recourse or relief shall be had under any rule of
law, statute or constitution or by any enforcement of any assessments or
penalties, or otherwise or based on or in respect of this Lease (whether by
breach of any obligation, monetary or non-monetary), against Landlord, it being
expressly understood that all obligations of Landlord under or relating to this
Lease are solely obligations payable out of Landlord’s interest in the Building
and are compensable solely therefrom.  It is expressly understood that all such
liability is and is being expressly waived and released as a condition of and as
a condition for the execution of this Lease, and Tenant expressly waives and
releases all such liability as a condition of, and as a consideration for, the
execution of this Lease by Landlord.

 

28.          WAIVER.  The failure of Landlord or Tenant to insist in any one or
more cases upon the strict performance or observance of any of the covenants,
agreements or conditions of this Lease or to exercise any option herein
contained shall not be construed as a waiver or a relinquishment for the future
performance, observance or exercise of such covenant, agreement, condition or
option.  No waiver of any default hereunder shall be implied from any omission
by Landlord or Tenant to take any action on account of such default, and no
condition or covenant shall be deemed waived by Landlord or Tenant unless such
waiver is in writing signed by the waiving party.  One or more waivers of any
breach of any covenant, term or condition of this Lease by Landlord or Tenant
shall not be construed as a waiver of any subsequent breach of the same
covenant, term or condition.

 

29.          ASSIGNMENT AND SUBLETTING.  (a)  Tenant shall not sell, assign,
transfer, hypothecate, mortgage, encumber, grant concessions or licenses,
sublet, or otherwise dispose of any interest in this Lease or the Premises, by
operation of law or otherwise, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, delayed or conditioned.  Any
consent granted by Landlord in any instance shall not be construed to constitute
a consent with respect to any other instance or request.  If the Premises or any
part thereof should be sublet, used, or occupied by anyone other than Tenant, or
if this Lease should be assigned by Tenant, while an Event of Default exists,
Landlord shall have the right to collect rent from the assignee, subtenant, user
or occupant, but no such assignment, subletting, use, occupancy or collection
shall be deemed a waiver of any of Landlord’s rights under the provisions of
this Section, a waiver of any of Tenant’s covenants contained in this Section,
the

 

31

--------------------------------------------------------------------------------


 

acceptance of the assignee, subtenant, user or occupant as tenant, or a release
of Tenant from further performance by Tenant of Tenant’s obligations under the
Lease.

 

(a)           If Tenant shall desire to sublet the Premises or to assign this
Lease, it shall first submit to Landlord a written notice (“Tenant’s Notice”)
setting forth in reasonable detail:

 

(i)            the name and address of the proposed subtenant or assignee;

 

(ii)           the terms and conditions of the proposed subletting or assignment
(including the proposed commencement date of the sublease or the effective date
of the assignment, which shall be at least thirty (30) days after Tenant’s
Notice is given);

 

(iii)          the nature and character of the business of the proposed
subtenant or assignee;

 

(iv)          banking, financial, and other credit information relating to the
proposed subtenant or assignee, in reasonably sufficient detail, to enable
Landlord to determine the proposed subtenant’s or assignee’s financial
responsibility; and

 

(v)           in the case of a subletting, a description of any and all work to
be done to prepare the Premises to be sublet.

 

(b)           Within thirty (30) days after Landlord’s receipt of Tenant’s
Notice, Landlord agrees that it shall notify Tenant whether Landlord (i)
consents to the proposed sublet or assignment, (ii) does not consent to the
proposed sublet or assignment, (iii) elects to exercise its recapture right, as
described in Section (e) below, or (iv) requires further information consistent
with the information to be furnished as part of Tenant’s Notice.  In the event
Landlord does not elect to exercise its recapture right, then Landlord agrees
not to unreasonably withhold its consent to the proposed sublet or assignment.

 

(c)           In addition to the foregoing requirements,

 

(i)            no assignment or sublease shall be permitted if, at the effective
date of such assignment or sublease, an Event of Default exists;

 

(ii)           no assignment or sublease shall be permitted unless Tenant
agrees, at the time of the proposed assignment or sublease and in Tenant’s
Notice, to pay to Landlord, immediately upon receipt thereof, fifty percent
(50%) of all Net Rental Proceeds, of whatever nature, payable by the prospective
assignee or subtenant to Tenant pursuant to such assignment or sublease.  For
purposes of this Lease,  “Net Rental Proceeds” shall mean:  in the case of a
sublease, the amount by which the aggregate of all rents, additional charges or
other consideration payable under a sublease to Tenant by the subtenant
(including sums paid for the sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture or other personal property) exceeds the sum
of (i) the Base Rent plus all amounts payable by Tenant pursuant to the
provisions hereof during the term of the sublease in respect of the subleased
space, (ii) brokerage commissions at prevailing rates due and owing to a real
estate brokerage firm, and (iii) other customary and reasonable costs incurred
by Tenant in connection with the subleasing; and in the case of an

 

32

--------------------------------------------------------------------------------


 

assignment, the amount by which all sums and other considerations paid to Tenant
by the assignee of this Lease for or by reason of such assignment (including
sums paid for the sale of Tenant’s fixtures, leasehold improvements, equipment,
furniture or other personal property) exceeds the sum of (i) brokerage
commissions at prevailing rates due and owing to a real estate brokerage firm,
and (ii) other customary and reasonable costs incurred by Tenant in connection
with the assignment.

 

(iii)          no assignment or sublease shall be permitted to any existing
tenant or occupant in the Building or Project;

 

(iv)          no sublease or assignment shall be permitted if the proposed
subtenant’s or assignee’s use of the Premises; (i) is a Prohibited Use shown on
Exhibit “O” (as same may be further supplemented and amended by Landlord from
time to time during the Term by written notice to Tenant provided that in no
event shall the Permitted Use be a Prohibited Use), (ii) is for any use other
than the Permitted Use, (iii) would cause Landlord to be in violation of its
obligations under another lease or agreement in connection with the Project to
which Landlord is a party, including, without limitation any exclusive or
restrictions granted to any tenant or occupant pursuant to a lease or other
agreement entered into prior to Tenant’s request for Landlord’s consent, (iv) is
not consistent with Landlord’s operation of the Project as a first class
research and development project including general office use, or (v) violates
the Condominium Documents;

 

(v)           no sublease or assignment shall be permitted if, in Landlord’s
reasonable business judgment, the proposed subtenant or assignee lacks
sufficient business reputation or experience to operate a successful business of
the type and quality permitted under this Lease;

 

(vi)          no sublease or assignment shall be permitted if, in Landlord’s
reasonable business judgment,  the proposed subtenant or assignee does not have
the financial strength to perform its obligations under the sublease or this
Lease, as applicable;

 

(vii)         no sublease or assignment shall be permitted if the assignment or
sublease would breach any covenant of Landlord respecting radius, location, use
or exclusivity in any lease, financing agreement or other agreement relating to
the Project; and

 

(viii)        no sublease or assignment shall be permitted to any prospective
tenant of the Building or the Project who has been shown space in the Building
for lease during the nine (9) months prior to the Tenant’s request for consent
if Landlord has comparable space in the Building available for leasing to such
prospective tenant.

 

(d)           Landlord shall have the right, to be exercised by giving written
notice (the “Recapture Notice”) to Tenant within thirty (30) days after receipt
of Tenant’s Notice, to recapture the space described in Tenant’s Notice (the
“Recapture Space”).  The Recapture Notice shall cancel and terminate this Lease
with respect to the Recapture Space as of the date stated in Tenant’s Notice for
the commencement of the proposed

 

33

--------------------------------------------------------------------------------


 

assignment or sublease as fully and completely as if that date had been herein
definitively fixed as the Expiration Date, and Tenant shall surrender possession
of the Recapture Space as of such date.  Thereafter, the Base Rent and
Additional Rent shall be equitably adjusted based upon the square footage of the
Premises then remaining, after deducting the square footage attributable to the
Recapture Space.  In the event Landlord elects to exercise its recapture right
and the Recapture Space is less than the entire Premises, then Landlord, at its
sole expense, shall have the right to make any alterations to the Premises
required, in Landlord’s reasonable judgment, to make such Recapture Space a
self-contained rental unit.  Landlord agrees to perform all such work, if any,
with as little inconvenience to Tenant’s business as is reasonably possible;
provided, however, Landlord shall not be required to perform such work after
normal business hours or on weekends; and provided further, Landlord shall not
be deemed guilty of an eviction, partial eviction, constructive eviction or
disturbance of Tenant’s use or possession of the Premises, and shall not be
liable to Tenant for same.

 

(e)           In addition to the foregoing requirements, any sublease must
contain the following provisions:

 

(i)            the sublease shall be subject and subordinate to all of the terms
and conditions of this Lease;

 

(ii)           at Landlord’s option, in the event of cancellation or termination
of this Lease for any reason or the surrender of this Lease, whether
voluntarily, involuntarily, or by operation of law, prior to the expiration of
such sublease, including extensions and renewals of such sublease, the subtenant
shall make full and complete attornment to Landlord for the balance of the term
of the sublease.  The attornment shall be evidenced by an agreement in form and
substance satisfactory to Landlord which the subtenant shall execute and deliver
at any time within five (5) days after request by Landlord or its successors and
assigns;

 

(iii)          the term of the sublease shall not extend beyond a date which is
one day prior to the Termination Date;

 

(iv)          no subtenant shall be permitted to further sublet all or any
portion of the subleased space or to assign its sublease without Landlord’s
prior written consent; not to be unreasonably withheld; and

 

(v)           the subtenant shall waive the provisions of any law now or
subsequently in effect which may give the subtenant any right of election to
terminate the sublease or to surrender possession of the space subleased in the
event that any proceeding is brought by Landlord to terminate this Lease.

 

(f)            Each of the following events shall be deemed to constitute an
assignment of this Lease and each shall require the prior written consent of
Landlord:

 

(i)            any assignment or transfer of this Lease by operation of law; or

 

(ii)           any hypothecation, pledge, or collateral assignment of this
Lease; or

 

34

--------------------------------------------------------------------------------


 

(iii)          any involuntary assignment or transfer of this Lease in
connection with bankruptcy, insolvency, receivership, or similar proceeding; or

 

(iv)          any assignment, transfer, disposition, sale or acquisition of a
controlling interest in Tenant to or by any person, entity, or group of related
persons or affiliated entities, whether in a single transaction or in a series
of related or unrelated transactions; or

 

(v)           any issuance of an interest or interests in Tenant (whether stock,
partnership interests, or otherwise) to any person, entity, or group of related
persons or affiliated entities, whether in a single transaction or in a series
of related or unrelated transactions, which results in such person, entity, or
group holding a controlling interest in Tenant.  For purposes of the immediately
foregoing, a “controlling interest” of Tenant shall mean 50% or more of the
aggregate issued and outstanding equitable interests (whether stock, partnership
interests, membership interests or otherwise) of Tenant.  Notwithstanding the
foregoing, clauses (iv) and (v) shall not apply with respect to the transfer of
any publicly traded interests.

 

(g)           It is a further condition to the effectiveness of any assignment
otherwise complying with this Section that the assignee execute, acknowledge,
and deliver to Landlord an agreement in form and substance reasonably
satisfactory to Landlord whereby the assignee assumes all of the obligations of
Tenant under this Lease and agrees that the provisions of this Section shall
continue to be binding upon it with respect to all future assignments and deemed
assignments of this Lease.

 

(h)           No assignment of this Lease nor any sublease of all or any portion
of the Premises shall release or discharge Tenant from any liability, whether
past, present, or future, under this Lease and Tenant shall continue to remain
primarily liable under this Lease.

 

(i)            Tenant shall be responsible for obtaining all permits and
approvals required by any governmental or quasi-governmental agency in
connection with any assignment of this Lease or any subletting of the Premises,
and Tenant shall deliver copies of these documents to Landlord prior to the
commencement of any work, if work is to be done.  Tenant is also responsible for
and is required to reimburse Landlord within thirty (30) days after demand for
all out-of-pocket fees, costs and expenses, including, but not limited to,
reasonable attorneys’ fees and disbursements and architects’, accountants’,
engineers’, or other consultants’ fees, which Landlord incurs in reviewing any
proposed assignment of this Lease, any proposed sublease of the Premises, and
any permits, approvals, and applications for construction within the Premises.

 

(j)            Tenant agrees that under no circumstances shall Landlord be
liable in damages or subject to liability by reason of Landlord’s failure or
refusal to grant its consent to any proposed assignment of this Lease or
subletting of the Premises, and Tenant’s sole remedy shall be limited to
injunctive relief or a declaratory judgment.  If

 

35

--------------------------------------------------------------------------------


 

Landlord withholds its consent of any proposed assignment or sublease, Tenant
shall defend, indemnify, and hold Landlord harmless from and reimburse Landlord
for all liability, damages, costs, fees, expenses, penalties, and charges
(including, but not limited to, reasonable attorneys’ fees and disbursements)
arising out of any claims that may be made against Landlord by any brokers or
other persons claiming a commission or similar compensation in connection with
the proposed assignment or sublease.

 

(k)           Notwithstanding anything to the contrary contained herein,
provided no Event of Default exists at the time Tenant gives Landlord the RSE
Notice (as hereafter defined) Tenant, without Landlord’s prior consent, but upon
not less than ten (10) Business Days prior notice to Landlord (the “RSE
Notice”), may (i) assign this Lease to, or sublet all or part of the Premises
to, or permit a portion of the Premises to be occupied by, any corporation or
other business entity which controls, is controlled by, or is under common
control with Tenant and also including any other entity which acquires all or
substantially all of the business operation of Tenant being conducted at the
Premises or any other entity which forms a joint venture or other business
arrangement with Tenant to acquire all or substantially all of a business
operation of Tenant being conducted within the Premises ( a “Related Entity”) 
and (ii) assign this Lease and the leasehold estate hereby created to a
successor entity of Tenant (a “Successor Entity”).  Notwithstanding the
foregoing, if Tenant is unable to provide a RSE Notice prior to the sublease or
assignment due to applicable Laws or contractual restrictions, Tenant may
consummate such transaction without sending a RSE Notice and Tenant will send
written notice of such transaction to Landlord promptly following the
consummation thereof.  A Successor Entity, as used in this Lease, shall mean (x)
a corporation or other business entity into which or with which Tenant, its
successors or assigns, is merged or consolidated, in accordance with applicable
statutory provisions for the merger or consolidation of corporations, provided
that by operation of law or by effective provisions contained in the instruments
of merger or consolidation, the liabilities of the corporations or other
business entities participating in such merger or consolidation are assumed by
the corporation or other business entity surviving such merger or consolidation,
or (y) a corporation or other business entity acquiring all or substantially all
of the assets or outstanding shares of stock of Tenant, its corporate successors
or assigns, including the leasehold estate created by this Lease, and assuming
the obligations of Tenant under this Lease, or (z) any corporate successor or
other business entity successor to a successor entity becoming such by either of
the methods described in subdivisions (x) and (y) above; provided that (1) such
merger or consolidation, or such acquisition and assumption, as the case may be,
is not principally for the purpose of transferring the leasehold estate created
hereby, and (2) immediately after giving effect to any such merger or
consolidation, or such acquisition and assumption, as the case may be, the
successor corporation surviving such merger or created by such consolidation or
acquiring such assets and assuming such liabilities as the case may be, shall
have a net worth, as determined in accordance with generally accepted accounting
principles consistently applied, equal to or greater than the net worth of
Tenant immediately preceding such merger, consolidation or acquisition.  Any
assignment, subletting or occupancy by a Related Entity of Tenant or a Successor
Entity of Tenant shall not be deemed to relieve, release, impair or discharge
any of Tenant’s obligations hereunder.  For

 

36

--------------------------------------------------------------------------------


 

the purposes hereof, “control” shall be deemed to mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such corporation or other business entity, through the ownership of
voting securities, by contract, or otherwise. Landlord acknowledges that the
Premises may be occupied by one or more Related Entities and their employees and
that such use of the Premises shall not be considered an assignment or sublease,
unless Tenant elects to treat it as such.  From time to time during any
subletting to a Related Entity, upon written request by Landlord, a duly
authorized senior officer of Tenant shall certify in writing to Landlord, and
shall substantiate by reasonable evidence, that such subtenant continues to
control, be controlled by or be under the common control with Tenant.  Tenant
hereby acknowledges and agrees that an assignment of this Lease shall be deemed
to have occurred at such time as such Related Entity subtenant ceases to be
controlled, controlling or under common control with Tenant, and that such
assignment shall be subject to all the provisions of this Section 29 (including,
without limitation, the obligation to obtain Landlord’s prior written consent).

 

30.          ENTIRE AGREEMENT AND MODIFICATIONS.  This Lease and the covenants
and agreements set forth herein are and shall constitute the entire agreement
between the parties.  Each party to this Lease hereby acknowledges and agrees
that the other party has made no warranties, representations, covenants or
agreements, express or implied, to such party other than those expressly set
forth herein and that each party, in entering into and executing this Lease, has
relied upon no warranties, representations, covenants or agreements, express or
implied, to such party other than those expressly set forth herein and that each
party, in entering into and executing this Lease, has relied upon no warranties,
representations, covenants or agreements, express or implied, to such party
other than those expressly set forth herein.  None of the terms, covenants, and
agreements of this Lease shall in any manner be altered, waived or changed,
except by written instrument signed and delivered by the parties hereto.

 

31.          BROKER’S COMMISSION.

 

(a)           Landlord and Tenant represent and warrant to each other that they
have dealt and negotiated solely and only with Jones Lang LaSalle for this Lease
and with no other broker.  Landlord shall pay Jones Lang LaSalle a brokerage
commission pursuant to a separate agreement

 

(b)           Landlord and Tenant hereby agree to indemnify, defend and hold the
other harmless from and against any and all claims, suits, damages, liabilities,
counsel fees, costs, expenses, orders and judgments imposed upon, incurred by or
asserted against Landlord or Tenant by reason of the actions or inactions of the
indemnifying party.

 

32.          NOTICES.  All correspondence and notices provided for in this Lease
shall be in writing and shall be delivered (a) by hand delivery (b) by a
recognized overnight courier providing evidence of receipt, or (c) deposited in
the United States mail, registered or certified, return receipt requested,
postage prepaid, to the Landlord or the Tenant, as the case may be, at the
address stated in the preamble hereof, or at such other address as may be
specified from time to time in writing, delivered to or sent to the other

 

37

--------------------------------------------------------------------------------


 

party as provided herein. Notices by registered or certified mail shall be
considered delivered and become effective upon the earlier of receipt or three
(3) Business Days after mailing thereof.  For purposes of this Section 32 only,
“Business Days” shall mean any day except Saturday, Sunday and all days observed
as legal holidays by the State of New Jersey.  Notice by hand delivery shall be
considered delivered and become effective on the day delivered or refused. 
Notices by overnight courier service shall be considered delivered and become
effective the next Business Day.  Copies of all notices given to Landlord shall
also be sent to:  (i) Windels Marx Lane & Mittendorf, LLP, 120 Albany Street,
New Brunswick, New Jersey 08901 Attention: Karl Piirimae, (ii) CIP II
Bridgewater Investor LLC, One Boston Place, Suite 2310, Boston, MA 02108,
Attention: J. Frederic Begien, Jr., and (iii) Mansour Law Offices LLC, One
Boston Place, Suite 2310, Boston, MA 02108, Attention:  Lauree E. Mansour. 
Copies of all notices given to Tenant shall also be sent to:  Insmed
Incorporated, 10 Finderne Avenue, Building 10, Bridgewater, NJ 08807, Attn:
General Counsel.

 

33.          RECORDING  Neither party shall record this Lease or any memorandum
or “short form” of this Lease.

 

34.          PERSON.  The term “person” as used in this Lease shall, as
appropriate, be deemed to include any natural person, firm, corporation,
association, partnership and/or any other entity whatsoever.

 

35.          HEADINGS AND INTERPRETATION.  The paragraph headings used
throughout this instrument are for convenience and reference only, and the words
contained therein shall in no way be held to explain, modify, amplify or aid in
the interpretation, construction, or meaning of the provisions of this Lease. 
Whenever herein the masculine gender is used, the same shall include the
feminine and neuter gender.

 

36.          MISCELLANEOUS, COUNTERPARTS.  This Lease has been negotiated by
Landlord and Tenant and this Lease, together with all of the terms and
provisions hereof, shall not be deemed to have been prepared by either Landlord
or Tenant, but by both equally.  This Lease may be executed in any number of
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

37.          SURVIVAL OF TENANT’S OBLIGATIONS.  All obligations of Tenant which
by their nature involve performance, in any particular, after the end of the
Term or which cannot be ascertained to have been fully performed until after the
end of the Term, shall survive the expiration or sooner termination of the Term.

 

38.          COMPLIANCE WITH LAWS AND RULES AND REGULATIONS.

 

(a)           Tenant shall, at its sole expense, comply with all local, state
and federal statutes, codes, ordinances, regulations, rules, orders, directives
and requirements of any governmental entity, authority, agency and/or
department, which now or at any time hereafter is applicable to the Premises,
including, but not limited to, all environmental laws (collectively, “Laws”),
pertaining to any or all part of the Premises, Tenant, Tenant’s use of the
Premises or Tenant’s occupancy thereof, and including, but not limited to, all
Laws concerning or addressing matters of an environmental nature. 

 

38

--------------------------------------------------------------------------------


 

Tenant shall give prompt notice to Landlord of any written notice it receives of
the alleged violation of any Laws with respect to any or all of the Premises,
Tenant’s use of the Premises or Tenant’s occupation thereof.  Notwithstanding
the foregoing, in no event shall Tenant be required to make any alterations or
improvements to the Premises to comply with Laws unless required due to
Alterations made by Tenant pursuant to Section 22 or Tenant’s particular use of
the Premises (as opposed to laboratory and general office use).

 

(b)           Landlord and Tenant acknowledge and agree that Tenant shall be
handling Hazardous Materials (as defined below) at the Premises in connection
with the Permitted Use.  As a material inducement to Landlord, in order to allow
Hazardous Materials to be brought upon, kept, used, stored, handled, treated,
generated on, or released or disposed from the Premises by Tenant and/or Tenant
Parties (as defined below) in connection with the Permitted Use, Tenant shall:
(i) operate its business according to prudent industry practices, in accordance
with all Laws (as defined above, including, without limitation, Laws relating to
the preparation, maintenance and filing of all required documentation relating
to the acquisition, use, storage, handling, treatment, generation, release
and/or disposition of all Hazardous Materials at the Premises), the Materials
Handling Protocols (as defined below), the provisions of this Section 38, and
Insmed’s Standard Operating Procedures (collectively, the “Insmed Protocols”),
which are attached hereto as Exhibit “K”, as the same may be modified from time
to time, (ii) never discharge any Hazardous Materials into the Building waste
water system, (iii) complete and certify disclosure statements as reasonably
requested by Landlord from time to time relating to Tenant’s acquisition, use,
storage, handling, treatment, generation, release and/or disposition of all
Hazardous Materials at the Premises, and (iv) provide Landlord with a list
identifying each type of Hazardous Materials to be brought upon, kept, used,
stored, handled, treated, generated on, or released or disposed of from the
Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”).  Tenant shall deliver to Landlord an
updated Hazardous Materials List at least once a year and shall also deliver an
updated list before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises.  The initial Hazardous Materials List is attached hereto as Exhibit
“L”.  For purposes of this Lease, the “Center of Excellence Materials Handling
Protocols” shall be the reasonable rules and procedures hereafter established by
Landlord from time to time during the Term for the use, storage, handling,
treatment, generation, release or disposition of Hazardous Materials within the
Project (the “Materials Handling Protocols”).

 

(c)           Tenant shall, at its sole expense, comply with the Materials
Handling Protocols and with all Rules and Regulations Landlord may impose from
time to time in accordance with this Lease.  If any certificate, license or
permit is required for the conduct of Tenant’s business in the Premises other
than the certificate of occupancy, Tenant, at its expense, shall procure such
certificate, license and permit prior to the Commencement Date, and shall
maintain such certificate, license or permit in good

 

39

--------------------------------------------------------------------------------


 

standing throughout the Term.  Tenant shall give prompt notice to Landlord of
any written notice it receives of the alleged violation of any Law or
requirement of any governmental or administrative authority with respect to any
or all of the Premises, Tenant, Tenant’s use of the Premises or Tenant’s
occupation thereof.

 

(d)           If, at any time or from time to time during the Term (or any
extension thereof), any Hazardous Material (defined below) is generated,
transported, stored, used, treated or disposed of at, to, from, on or in either
or both of the Premises and the Project by, or as a result of any act or
omission of, any or all of Tenant and any or all of the Tenant Parties: (i)
Tenant shall, at its own cost, at all times comply with all Laws relating to
such Hazardous Materials, and Tenant shall further, at its own cost, obtain and
maintain in full force and effect at all times all certificates, licenses and
permits and other approvals required in connection therewith; (ii) Tenant shall
promptly provide Landlord with complete copies of all communications,
certificates, licenses, permits or agreements with, from or issued by any
governmental authority or agency (federal, state or local) or any private entity
relating in any way to such Hazardous Materials; (iii) Landlord, Agent and their
respective agents and employees shall have the right, without the obligation, to
either or both (x) enter the Premises upon reasonable prior notice to Tenant
(except in cases of emergency in which no prior notice shall be required) and
(y) conduct such sampling, tests and investigations as Landlord may elect, in
its sole discretion, all at Tenant’s expense if Landlord has a reasonable basis
for believing that Tenant has breached this Section 38, for the purposes of
ascertaining Tenant’s compliance with all applicable Laws or certificates,
licenses, permits or agreements relating in any way to such Hazardous Materials;
and (iv) if Landlord has a reasonable basis for believing that Tenant has
breached this Section 38, upon written request by Landlord, Tenant shall cause
to be performed, and shall provide Landlord with the results of such sampling,
tests and investigations as Landlord may elect, in its reasonable discretion, of
air, water, groundwater and soil to demonstrate that Tenant complies with all
applicable Laws or certificates, licenses, permits or agreements relating in any
way to such Hazardous Materials.

 

(e)           Tenant covenants to investigate, clean up and otherwise remediate,
at Tenant’s sole expense, any release of Hazardous Materials caused, contributed
to, or created by any or all of (A) Tenant and (B) any or all of Tenant’s
shareholders, officers, directors, members, managers, partners, invitees,
guests, agents, employees, contractors or representatives (“Tenant Parties”)
during the Term.  Such investigation and remediation (the “Required
Remediation”) shall be performed only after Tenant has obtained Landlord’s prior
written consent, which consent shall not be deemed a waiver by Landlord of its
remedies under this Lease or Law for any Event of Default; provided, however,
that Tenant shall be entitled to respond (in a reasonably appropriate manner)
immediately to an emergency without first obtaining such consent.  All Required
Remediation shall be performed in strict compliance with Laws and to the
reasonable satisfaction of Landlord (provided Landlord may not impose
requirements more strict than those required by Laws).  Notwithstanding anything
to the contrary contained herein, in no event shall any remediation of either or
both of the Premises or the Project involve

 

40

--------------------------------------------------------------------------------


 

the use of any engineering control, institutional control, a groundwater
classification exception area, a well restriction area or natural attenuation. 
All Required Remediation shall only be deemed complete upon the delivery to
Landlord of a response action outcome, or equivalent issued by a Licensed Site
Remediation Professional (a “Response Action Outcome”).  Tenant shall be solely
responsible for and shall pay for any and all Natural Resource Damages
attributable to the actions or omissions of Tenant or Tenant Parties.  For
purposes of this Lease, “Natural Resource Damages” shall mean any governmental
claim for damages to natural resources asserted against Landlord, including,
without limitation, any such claim under Section 107(f) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, or the New
Jersey Spill Compensation and Control Act, as the case may be  Tenant shall not
enter into any settlement agreement, consent decree or other compromise with
respect to any claims relating to any Hazardous Materials in any way connected
with either or both of the Premises and the Project without first obtaining
Landlord’s written consent (which consent may be given or withheld in Landlord’s
sole, but reasonable, discretion) and affording Landlord the reasonable
opportunity to participate in any such proceedings, all at the cost and expense
of Tenant, which Tenant shall pay (including, but not limited to, all legal and
other professional and expert fees and expenses incurred by Landlord in
connection therewith) as Additional Rent, upon demand. As used herein, the term,
“Hazardous Materials” shall mean any regulated substance, toxic substance,
hazardous substance, hazardous waste, pollution, pollutant or contaminant, as
defined or referred to in any Law or Laws pertaining to the protection of human
health or the environment, including, without limitation, radon, asbestos,
polychlorinated biphenyls, urea formaldehyde and petroleum products and
petroleum based derivatives.  Where a Law defines any of these terms more
broadly than another Law, the broader definition shall apply.  Notwithstanding
anything to the contrary hereunder, and without waiving all other requirements
set forth in this Lease and without this provision being deemed a permission for
Tenant to generate, transport, store, use, treat or dispose of any Hazardous
Materials at, to, from, on or in either or both of the Premises and the Project,
Tenant shall be deemed the owner and generator of Hazardous Materials caused by
Tenant to be located at the Premises, and Tenant shall have sole responsibility
for all legal and regulatory compliance concerning such Hazardous Materials,
including, without limitation, responsibility for proper training, storage,
handling, labeling, distribution and off-Project disposal.

 

(f)            Tenant hereby represents and warrants to Landlord, and covenants
with Landlord, that the Tenant’s North American Industrial Classification Number
(“NAICS”) is 325412, and that throughout this Term, Tenant shall not change the
nature of Tenant’s operations at the Premises in a manner that shall result in a
change of Tenant’s NAICS number.  If, prior to the expiration or earlier
termination of the Lease, Tenant: (i) fails, pursuant to the Industrial Site
Recovery Act, N.J.S.A. 13:1K-6 et seq., the regulations promulgated there under,
and any and all amending and successor legislation and regulations (“ISRA”) and
this Lease, to obtain and deliver to Landlord, either (A) written approval of a
de minimis quantity exemption application issued by the New Jersey Department of
Environmental Protection, or (C) a Response Action Outcome issued by a Licensed
Site Remediation Professional relating to all areas of concern

 

41

--------------------------------------------------------------------------------


 

(“AOCs”) caused, contributed to, or created by any or all of (x) Tenant or (y)
any Tenant Parties (the “Tenant’s ISRA Clearance”); or (ii) fails to perform all
Required Remediation pursuant to the requirements of this Section 38, and
deliver to Landlord a Response Action Outcome relating to such Required
Remediation (the “Environmental Clearance”), then upon the expiration or earlier
termination of the Lease, Landlord shall have the option, in addition to all
other remedies available to Landlord under this Lease and Law, either to
consider the Lease as having ended or, if the Premises cannot be leased on fair
market terms to another tenant due to the existence of AOCs caused or created by
Tenant or Tenant Parties, to treat Tenant as a hold-over tenant in possession of
the Premises.  If Landlord considers the Lease as having ended, then Tenant
shall nevertheless be obligated to promptly obtain and deliver to Landlord the
ISRA Clearance or the Environmental Clearance, as the case may be, and otherwise
fulfill all of the obligations of Tenant set forth in this Section 38. If
Landlord treats Tenant as a hold-over tenant in possession of the Premises, then
Tenant shall pay, monthly to Landlord, the Base Rent and Additional Rent which
Tenant would otherwise have paid under the Lease, until such time as Tenant
delivers to Landlord the ISRA Clearance or the Environmental Clearance, as the
case may be, and otherwise fulfills its obligations to Landlord under this
Section 38 and during the holdover period, all of the terms of this Lease shall
remain in full force and effect.  Except as provided above in this Section 38,
Landlord shall be solely responsible, as between Tenant and Landlord, for
compliance with ISRA and for remediation of any AOCs at the Premises or the
Project with respect to any contamination present at the Premises prior to the
commencement of the Term or caused during the Term by Landlord or a tenant at
the Project other than Tenant. Tenant shall, at no cost to Landlord, cooperate
with Landlord by supplying any information or signing any documentation that may
be requested by Landlord, and otherwise assisting Landlord with respect to
compliance with ISRA by Landlord or any other tenant of the Project.

 

(g)           The undertakings, covenants and obligations imposed on Landlord
and Tenant under this Section 38 shall survive the termination or expiration of
this Lease.

 

(h)           Tenant and its employees, suppliers, customers, and invitees agree
to abide by and conform to the Rules and Regulations attached hereto as Exhibit
“J”, as Landlord shall have the right to enforce these Rules and Regulations and
from time to time, to modify and amend the Rules and Regulations in its
reasonable discretion provided that such rules and regulations are generally
applicable to all similarly situated tenants of the Project, are provided in
writing and do not materially interfere with Tenant’s use and occupancy of the
Premises in accordance with this Lease.  Landlord shall not be responsible to
Tenant for the failure of other persons, including, but not limited to, other
tenants, their agents, employees, and invitees, to comply with the Rules and
Regulations.  In the event of any conflict between the Rules and Regulations and
this Lease, the terms and provisions of this Lease shall govern.

 

(i)            Except as otherwise documented in the Environmental Baseline
Report (as hereafter defined),  Landlord represents and warrants, as of the
Effective Date and to Landlord’s knowledge, there are no Hazardous Materials
located at the Premises,

 

42

--------------------------------------------------------------------------------


 

the Building or the Project in violation of applicable Law.  Landlord hereby
indemnifies, and shall pay, protect and hold Tenant harmless from and against
all liabilities, losses, claims, demands, costs, expenses (including reasonable
attorneys’ fees and expenses) and judgments of any nature arising, or alleged to
arise, from or in connection with (a) any Hazardous Materials or violations of
Law affecting the Premises, the Building or the Project prior to the
Commencement Date, or (b) any Hazardous Materials or violations of Law affecting
the Premises, the Building or the Project after the Commencement Date to the
extent directly caused by the negligence of Landlord, or any of its agents or
employees.  Landlord will resist and defend any action, suit or proceeding
brought against Tenant by reason of any such Hazardous Materials in violation of
applicable Law, which are not the result of Tenant’s operations at, or occupancy
of the Premises or the acts or negligence of any Tenant Parties, by independent
counsel selected by Landlord, which is reasonably acceptable to Tenant. For
purposes of this Lease, the “Environmental Baseline Report” shall mean and refer
to that certain “Phase I Environmental Site Assessment” by AEI Consultants dated
April 9, 2013.

 

39.          ATTORNEYS’ FEES AND COSTS.  In the event either Landlord or Tenant
shall file any proceeding against the other, whether at law or in equity, to
enforce the provisions of this Lease, the prevailing party shall be entitled to
collect its reasonable attorney fees and costs from the other party.

 

40.          WAIVER OF TRIAL BY JURY.  THE LANDLORD AND THE TENANT, TO THE
FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS
LEASE, THE PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.

 

41.          INTENTIONALLY DELETED

 

42.          SIGNAGE.

 

(a)           Tenant may not erect, install, place, or display any sign or
advertising material upon the exterior of the Premises (including but not
limited to any exterior doors, walls, or windows), Buildings, Common Areas,
parking areas, or any other part of the Project without the prior written
consent of Landlord, which consent shall not be unreasonably withheld; provided,
however, that Tenant shall have the right to erect and maintain interior signs
on the first floor of the Building.  The size, style/design, location and method
of installation of such signage shall be subject to Landlord’s reasonable
approval and applicable Laws in all respects.  Any and all signs installed or
constructed by or on behalf of Tenant in accordance with this subsection (a)
shall be installed, maintained in good condition and repair, and removed by
Tenant at the expiration or earlier termination of this Lease, at Tenant’s sole
cost and expense.  Tenant shall repair any damage to the Premises caused by such
signs or installation or removal thereof.  Landlord reserves the right to adopt
uniform rules and regulations relating to and governing signage at the Project
provided such rules and regulations do not interfere with Tenant’s rights
pursuant to this subsection.

 

43

--------------------------------------------------------------------------------


 

(b)           Landlord shall install such signage within the Project as Landlord
reasonably determines as is required for the ease of visitors and delivery
people to locate the Premises.  Landlord reserves the right to reconfigure the
Project site directory in connection with the development of the Exclusion Area.

 

43.          INITIAL TENANT IMPROVEMENTS.

 

(a)           Subject to the provisions of this Lease, Landlord agrees to
undertake the work more particularly described in the Work Letter attached
hereto as Exhibit “M” (the “Initial Tenant Improvements Work”).

 

44.          CHANGES TO PROJECT; EASEMENTS.  Landlord shall have the right at
its sole discretion, from time to time, to make changes to the Building, the
Common Areas and the Project, including but not limited to changes to the size,
shape, location, number, and extent of the improvements comprising the Project
(hereinafter referred to as “Changes”) including, but not limited to, the
exterior of the buildings including the Building, the Common Areas including,
without limitation the parking garages and parking areas, the parking and
traffic control systems, driveways, roads, entrances, exits, parking spaces,
loading and unloading areas, ingress, egress, walkways, and utility and
landscaped areas. Not in limitation of the foregoing, Landlord shall have the
right to remove or demolish the helipad and all buildings and improvements in
the Project (excluding the Building), and to sell all or any part of the
Project. In addition, Landlord can close temporarily any of the Common Areas for
maintenance purposes, can use all Common Areas while engaged in making
additional improvements, repairs or alterations to the Project or any part
thereof, and can do and perform such other acts and make such other changes in,
to, or with respect to the Common Areas and the Project as Landlord may, in
Landlord’s sole discretion, deem to be appropriate. Not in limitation of the
foregoing, Landlord shall have the right to restrict or eliminate Tenant’s right
to use certain of the roads in the Project, so long as Tenant’s access to the
Premises is not materially affected. In connection with the Changes, Landlord
may, among other things, erect scaffolding or other necessary structures at the
Project, limit access to portions of the Project, including portions of the
Common Areas, and perform work in or on the buildings, which work may create
noise, dust, or leave debris in the Building; provided that Landlord shall not
be entitled to materially adversely affect Tenant’s access to or use of the
Premises or the Common Areas. Tenant hereby agrees that such Changes and
Landlord’s actions in connection with such Changes in accordance with the
provisions of this Section shall in no way constitute a constructive eviction of
Tenant or entitle Tenant to any abatement of rent. Provided such Changes comply
with this Section, Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant’s business arising from the Changes, nor shall Tenant be entitled to any
compensation or damages from Landlord for any inconvenience or annoyance
occasioned by such Changes or Landlord’s actions with such Changes in compliance
with the provisions of this Section 44.

 

45.          INTENTIONALLY DELETED

 

44

--------------------------------------------------------------------------------


 

46.          FOOD SERVICE AND FITNESS CENTER

 

(a)           Landlord and/or a third-party vendor, determined in Landlord’s
sole discretion, shall provide breakfast and lunch food service in Building CC
(as such Building CC is shown on Exhibit “N”), the level, type of service, and
hours of which operation shall be reasonably determined by Landlord and/or the
third-party provider.  Tenant agrees to make its employees aware of such food
service.  The food service operation shall be made available to other tenants of
the Project.  Landlord expressly reserves the right to relocate the
above-described food service area to another location within the Project or the
Exclusion Area, create an alternative food service area within the Project or
the Exclusion Area, or terminate providing breakfast and lunch food service at
the Project at any time during the Term, in Landlord’s sole discretion.  The
food service area, as same may be relocated in accordance with the provisions of
this Section 46(a) shall be open for breakfast and lunch Monday through Friday,
excluding legal holidays throughout the Term.

 

(b)           (i)            Subject to the provisions of this Section 46,
Landlord and/or a third-party vendor, determined in Landlord’s sole discretion,
and at no cost to Tenant or its employees, shall provide Tenant’s employees (and
the employees of all other occupants of the Project) with access to the existing
fitness center located in Building C (as such Building C is shown on Exhibit
“N”), the type and level of amenities, and hours of which operation, shall be
reasonably determined by Landlord and/or the third-party provider. The use of
this fitness center shall be subject to the reasonable Rules and Regulations of
Landlord now or hereafter imposed, as to manner of usage, frequency of usage,
fees and expenses thereof and such other similar and reasonable Rules and
Regulations as Landlord shall, from time to time, impose.  Landlord expressly
reserves the right to relocate the above-described fitness center to another
location within the Project, or to the Exclusion Area, or terminate providing
the fitness center at the Project at any time during the Term, in Landlord’s
sole judgment.  The fitness center, as same may be relocated in accordance with
the provisions of this Section 46(b)(i) shall be operated on Business Days
during hours reasonably determined by Landlord, excluding legal holidays
throughout the Term.

 

(ii)           Tenant shall not grant to any employee the right, and no employee
of Tenant shall be permitted, to use the fitness center facilities unless and
until Tenant (i) shall have notified Landlord that Tenant has granted such right
to such employee and (ii) shall have caused such employee to complete and
execute a waiver of liability on Landlord’s standard form and delivered such
executed document to Landlord.  Tenant acknowledges that all users of the health
club facilities do so at their own risk and agrees that it shall be solely
Tenant’s obligation to fully inform each of Tenant’s employees to whom the right
to use the health club facilities may be granted of such risk.  Tenant
acknowledges and agrees that Landlord shall have no liability to Tenant for any
personal injury or property damage arising from or in connection with (A) the
use of the health club facilities by any of Tenant’s employees or (B) Landlord’s
operation and/or maintenance of the health club facilities, including any such
claim arising out of negligence, and Landlord shall have no liability to Tenant
for any claims arising from Landlord’s election to discontinue providing the
fitness center within the Project.  In addition, Landlord reserves the right to
discontinue providing the fitness center as an amenity to an employee of Tenant

 

45

--------------------------------------------------------------------------------


 

at any time if such employee violates any of the rules, regulations or
conditions governing the use of the health club facilities (including the Rules
and Regulations of Landlord now or hereafter imposed as set forth above).

 

47.          CONDOMINIUM

 

(a)           Landlord represents and warrants to Tenant that (i) the
Condominium Documents are in full force and effect and have not been amended and
no rules or regulations that may be created pursuant to the Condominium
Documents currently exist, (ii) Landlord holds all of the rights of the Grantor
under the Condominium Documents and has not assigned any of them, in whole or in
part, (iii) while Peters Brook Village Association, Inc., the New Jersey
nonprofit corporation formed to administer the Condominium Project (the
“Association”), has been formed, the Association has been inoperative to date. 
Tenant has reviewed and approved the Condominium Documents and Tenant
acknowledges and agrees that this Lease is subject and subordinate to the
Condominium Documents in all respects.  Tenant shall, at no cost to Landlord,
execute an agreement in recordable form confirming that this Lease is subject
and subordinate to the Condominium Documents within ten (10) days following
Landlord’s request therefor.  Tenant shall, at Tenant’s sole cost and expense,
comply with the provisions of the Condominium Documents and all Rules and
Regulations regarding the use of the Premises and the Common Areas, and the
operation of Tenant’s business therein as may be established from time to time
pursuant to the Condominium Documents.  Landlord shall have the right at any
time after the Effective Date to modify the terms of the Condominium Documents
as Grantor and/or the Owner of all of the Units located within the Condominium
Project, or as Grantor consent to or approve an amendment to, or vote as an
Owner to amend, the Condominium Documents, without the consent of Tenant. 
Landlord shall notify Tenant of any amendments made by Landlord to the
Condominium Documents.  Notwithstanding anything to the contrary contained
herein, if Landlord wants to amend the Condominium Documents and such
modifications would materially and adversely interfere with Tenant’s use of the
Premises for the Permitted Use, or materially and adversely affect the rights of
Tenant under this Lease, then Landlord shall request Tenant’s consent to such
modifications to the Condominium Documents, which consent may be withheld in
Tenant’s sole discretion.

 

(b)           Tenant shall defend, indemnify and hold harmless Landlord from and
against any and all claims, demands, causes of action, suits, damages,
liabilities and expenses of any nature, including reasonable attorney’s fees,
arising out of or in connection with the enforcement by the Association of any
covenant, term, condition or provision of the Condominium Documents arising from
(i) Tenant’s use of the Premises or the conduct of Tenant’s business at the
Project, or (ii) Tenant’s failure to comply with Tenant’s obligations under this
Lease.

 

48.          FINANCIAL STATEMENTS. Within twenty (20) days after Landlord’s
written request (but not more than one (1) time per year so long as no Event of
Default exists), Tenant at its expense shall deliver to Landlord copies of
Tenant’s most recent annual financial statements.  The financial statements
shall include a balance sheet and a statement of profit and loss. All financial
statements shall be prepared in accordance with Tenant’s normal accounting
methods applied on a consistent basis from year-to-year and

 

46

--------------------------------------------------------------------------------


 

shall be certified by Tenant’s Chief Financial Officer, or the equivalent. 
Notwithstanding anything to the contrary contained herein, if at any time during
the Term the Tenant or any other successor thereto, shall have their financial
statements audited by an independent certified public accountant, then Tenant
shall be required to provide such audited financial statements to Landlord’s
pursuant to the terms of this Section 48.  Notwithstanding the foregoing, Tenant
shall not be required to deliver financial statements pursuant to this
Section 48 if such financial statements are publicly available to Landlord.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the day and
year first above written.

 

 

LANDLORD

 

 

 

CIP II/AR BRIDGEWATER HOLDINGS LLC

 

A Delaware limited liability company

 

 

 

By:

CIP I2I/AR Bridgewater LLC,

 

 

a Delaware limited liability company,

 

 

its sole member

 

 

 

 

By:

AR at Bridgewater LLC

 

 

a New Jersey limited liability company,

 

 

its Administrative Manager

 

 

 

 

By:

ACP Land Holdings, LLC

 

 

a New Jersey limited liability company,

 

 

its sole member

 

 

 

 

By:

Padco Management, Inc.,

 

 

a New Jersey corporation,

 

 

its managing member

 

 

 

 

By:

/s/ Kurt Padavano

 

 

Name: Kurt Padavano

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

TENANT

 

 

 

 

 

INSMED INCORPORATED

 

 

 

 

By:

/s/ Andrew T. Drechsler

 

 

Name:Andrew T. Drechsler

 

 

Title:CFO

 

48

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LAND

 

[g115381ko13i001.gif]

 

49

--------------------------------------------------------------------------------


 

[g115381ko13i002.gif]

 

50

--------------------------------------------------------------------------------


 

[g115381ko13i003.gif]

 

51

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

EXCLUSION AREA

 

[g115381ko15i001.gif]

 

52

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

PREMISES

 

53

--------------------------------------------------------------------------------


[g115381ko15i002.gif]

 

54

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

[INTENTIONALLY DELETED]

 

55

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

RETAINED FFE

 

Location/Room
/Present or NA

 

Name Brand

 

Name Model

 

Serial
Number

 

Sanofi Asset

 

New Asset
Tag

1303 Present *

 

A & A

 

A245
Flammable cabinet

 

 

 

US.000.000.0
00.329

 

21089

2242 Present *

 

REVCO Freezer

 

UGL 232A19-20

 

 

 

 

 

 

2243 Present *

 

BECKMAN COULTER

 

TJ25 
refrigerated centrifuge

 

TJC99M044

 

US.000.000.0
02.704

 

21218

2203 Present *

 

Fisher

 

Isotemp Frig

 

13986227G

 

 

 

 

2246 Present *

 

Double Door Fridge

 

Isotemp Frig

 

13986249GA

 

 

 

 

2242 Present *

 

Hozizachi

 

Ice Machine

 

 

 

 

 

 

1212

 

Y

 

Agilent

 

G1315B Dad

 

DE14915232

 

US.000.00
0.000.589

G-102

 

Y

 

ATLAS

 

Suntest CPS+

 

9907029

 

US.000.00
0.010.728

 

56

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

BILL OF SALE

 

THIS BILL OF SALE is made and entered into as of this      day of           ,
2021, by and between CIP II/AR BRIDGEWATER HOLDINGS LLC, a Delaware limited
liability company, having an office at c/o Advance Realty Development, 1041 U.S.
Highway 202/206, Bridgewater, NJ 08807 (“Bridgewater”), and INSMED INCORPORATED,
a Virginia corporation, having an office at New Jersey Center for Excellence,
Building L, Lower Level, U.S. Highway 202/206 Bridgewater, New Jersey 08807
(“Insmed”).

 

WHEREAS, Bridgewater and Insmed have executed that certain Lease Agreement dated
as of               , 2016 (the “Lease”); and

 

WHEREAS, in accordance with the terms and subject to the conditions of the
Lease, Bridgewater now desires to transfer and convey to Insmed all of
Bridgewater’s right, title, and interest in and to the tangible personal
property described on Exhibit A attached hereto and incorporated by reference
herein (the “Retained FFE”), and Insmed desires to accept the transfer and
conveyance thereof.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and in the Lease and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and upon and subject to the
terms and conditions set forth in the Lease, Bridgewater and Insmed agree as
follows:

 

Bridgewater hereby transfers, conveys to Insmed and its successors and assigns
all of Bridgewater’s right, title, and interest in and to the Retained FFE,
without representation, warranty or recourse except as expressly provided
herein, and Insmed hereby accepts the transfer and conveyance of all of
Bridgewater’s right, title, and interest in the Retained FFE.

 

Bridgewater hereby represents and warrants to Insmed that it has good and
marketable title to the Retained FFE and each component thereof free and clear
of any security interest, liens or other monetary encumbrances except those that
have arisen out of the acts or omissions of Tenant.

 

Bridgewater  hereby specifically disclaims, and, except as expressly stated in
the prior paragraph, has not made, and does not now make, any representations,
warranties, covenants, or guarantees, oral or written, as to the past, present
or future condition, income, expenses, operation, or any other matter or thing
relating in any way to the Retained FFE and Insmed acknowledges that no such
representations, warranties, guarantees, agreements, covenants and conditions
were made or have been made by

 

57

--------------------------------------------------------------------------------


 

Bridgewater or by any party on Bridgewater’s behalf.  Insmed acknowledges that
Insmed has had an opportunity to fully inspect, and has fully inspected, the
Retained FFE.

 

SUBJECT TO THE PARAGRAPH BELOW, INSMED ACCEPTS THE RETAINED FFE IN ITS PRESENT
CONDITION, “AS IS” “WHERE IS,” WITH ANY AND ALL FAULTS, AND, WITHOUT ANY
REPRESENTATIONS OR WARRANTIES BY BRIDGEWATER, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS, CONDITION, QUALITY OR CAPACITY THEREOF, AND
ACKNOWLEDGES AND AGREES THAT BRIDGEWATER AND ITS EMPLOYEES AND AGENTS HAVE MADE
NO REPRESENTATIONS, WARRANTIES, COVENANTS, OR AGREEMENTS OF ANY KIND OR
CHARACTER WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE RETAINED FFE  OR ANY OTHER
MATTER OR THING WHATSOEVER RELATING IN ANY WAY TO THE RETAINED FFE, AND NOT IN
LIMITATION OF THE FOREGOING, BRIDGEWATER DOES NOT MAKE ANY REPRESENTATIONS,
WARRANTIES, COVENANTS OR GUARANTEES REGARDING HAZARDOUS MATERIALS OR THE
PRESENCE OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR ANY OTHER HAZARDOUS OR TOXIC
SUBSTANCES IN OR ON THE RETAINED FFE.

 

SUBJECT TO THE NEXT PARAGRAPH, FROM AND AFTER THE OF DATE OF THIS BILL OF
SALE, INSMED HEREBY EXPRESSLY ASSUMES ALL RISKS, LIABILITIES, CLAIMS, DAMAGES
AND COSTS (AND AGREES THAT BRIDGEWATER SHALL NOT BE LIABLE FOR ANY SPECIAL,
DIRECT, INDIRECT, CONSEQUENTIAL OR OTHER DAMAGES) RESULTING OR ARISING FROM, OR
RELATED TO, THE OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE, REPAIR OR
OPERATION OF THE RETAINED FFE.  INSMED ACKNOWLEDGES THAT ANY CONDITION OF THE
RETAINED FFE THAT INSMED DISCOVERS OR DESIRES TO CORRECT OR IMPROVE PRIOR TO OR
AFTER THE DATE OF THIS BILL OF SALE SHALL BE AT INSMED’S SOLE EXPENSE.  INSMED
EXPRESSLY WAIVES (TO THE EXTENT ALLOWED BY APPLICABLE LAW) ANY CLAIMS UNDER
FEDERAL, STATE OR OTHER LAW THAT INSMED MIGHT OTHERWISE HAVE AGAINST BRIDGEWATER
RELATING TO THE USE, CHARACTERISTICS, OR CONDITION OF THE RETAINED FFE.  THE
TERMS OF THIS SECTION SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS BILL OF
SALE.

 

THE PRIOR TWO PARAGRAPHS ARE IN ALL RESPECTS SUBJECT TO THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS BILL OF SALE.

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Bridgewater and Insmed have executed this Bill of Sale in
two (2) counterparts as of the date set forth above.

 

CIP II/AR BRIDGEWATER HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

CIP II/AR Bridgewater LLC,

 

 

a Delaware limited liability company,

 

 

its sole Member

 

 

 

 

 

By:

AR at Bridgewater LLC,

 

 

 

a New Jersey limited liability company,

 

 

 

its Administrative Manager

 

 

 

 

 

 

By:

ACP Land Holdings, LLC,

 

 

 

a New Jersey limited liability company,

 

 

 

its sole Member

 

 

 

 

 

 

By:

Padco Management, Inc.,

 

 

 

a New Jersey corporation,

 

 

 

its Managing Member

 

 

 

 

 

 

By:

 

 

 

 

Name:

Kurt Padavano

 

 

 

Title:

Senior Vice President

 

 

 

 

 

INSMED INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

59

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

COMMENCEMENT DATE AGREEMENT

 

Date:

 

Tenant:

INSMED INCORPORATED

 

 

Address:

1019 U.S. Highway 202/206

 

Bridgewater, New Jersey 08807

 

Re:                             Lease Agreement by and between CIP II/AR
BRIDGEWATER HOLDINGS LLC, a Delaware limited liability company, as Landlord, and
INSMED INCORPORATED, a Virginia corporation, as Tenant, for 13,274 rentable
square feet of Building L located at 1029 U.S. Highway 202/206, Bridgewater, New
Jersey.

 

Dear   :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and Landlord and Tenant agree:

 

1.                                      The Commencement Date of the Lease is
          ;

 

2.                                      The Expiration Date of the Lease is
      , subject to extension in accordance with the Lease.

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all three (3) counterparts of this Commencement Date
Agreement in the space provided and returning two (2) fully executed
counterparts to my attention.

 

Sincerely,

 

Agreed and Accepted:

 

 

Tenant: INSMED INCORPORATED

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

60

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

REAL PROPERTY TAX CALCULATION METHODOLOGY

 

61

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko21i001.jpg]

 

62

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko21i002.jpg]

 

63

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko21i003.jpg]

 

64

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko21i004.jpg]

 

65

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko21i005.gif]

 

66

--------------------------------------------------------------------------------


GRAPHIC [g115381ko21i006.gif]

 

67

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko23i001.jpg]

 

68

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko25i001.jpg]

 

69

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko27i001.jpg]

 

70

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko27i002.jpg]

 

71

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko27i003.jpg]

 

72

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

[INTENTIONALLY DELETED]

 

73

--------------------------------------------------------------------------------


 

EXHIBIT “J”

 

RULES AND REGULATIONS

 

GENERAL RULES

 

Capitalized terms as used in the Rules and Regulations shall have the meanings
therefor as set forth in the Lease.  The following Rules and Regulations shall
apply, where applicable, to the Premises, the Buildings, all Common Areas of the
Project, and the appurtenances thereto.  Tenant shall faithfully observe and
comply with the following Rules and Regulations:

 

1.                                      Tenant shall not alter any locks or
install any new or additional locks or bolts on any doors or windows of the
Premises without obtaining Landlord’s prior written consent, which will not be
unreasonably withheld. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.

 

2.                                      The toilet rooms, urinals, and wash
bowls shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the tenant who, or whose employees or
agents, shall have caused it.

 

3.                                      Tenant shall not bring into or keep
within the Premises or Project any animals, birds, reptiles, etc. (except for
service animals).

 

4.                                      Landlord reserves the right to exclude
or expel from the Project any person who, in the reasonable judgment of
Landlord, is intoxicated or under the influence of liquor or drugs or who shall
in any manner do any act in violation of any of these Rules and Regulations.

 

5.                                      Tenant shall not, without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
use any method of heating or air conditioning other than that permitted by
Landlord.

 

6.                                      All trash, garbage, and refuse disposal
by Tenant shall be made at the sole expense of Tenant in compliance with
applicable laws and ordinances and in a manner that is reasonably acceptable to
Landlord, including without limitation, the size, location and appearance of
dumpsters or other receptacles.

 

7.                                      Tenant shall comply with all safety,
fire protection, and evacuation procedures and regulations established by
Landlord in its reasonable discretion or any governmental agency.

 

74

--------------------------------------------------------------------------------


 

8.                                      No awnings or other projection shall be
attached to the outside walls or windows of the Buildings by Tenant other than
signs that Tenant is permitted to install pursuant to the Lease.

 

9.                                      Except with the prior written consent of
Landlord, which will not be unreasonably withheld, no person or persons other
than those approved by Landlord shall be permitted to enter the Project for the
purpose of cleaning same. Landlord shall in no way be responsible to Tenant for
any loss of property on the Premises by cleaning personnel, notwithstanding
Landlord’s approval of same.

 

10.                               Sidewalks, entrances, passageways, courts,
corridors, vestibules, halls, elevators, electrical and fire panels and
stairways in and about the Buildings shall not be obstructed nor shall objects
be placed against glass partitions, doors or windows which would be unsightly
from or from the exterior of the Buildings.

 

11.                               No part of the Buildings shall be defaced or
damaged by Tenant.

 

12.                               If movement in or out of the Buildings or
Project of furniture or equipment, or dispatch or receipt by Tenant of any
merchandise or materials, causes equipment, property and/or personnel of
Landlord or of any other tenant damage or injury as a result of or in connection
with such activity, Tenant shall be solely liable for any and all damage or loss
resulting therefrom.

 

13.                               Tenant shall keep all electrical and
mechanical apparatus owned by Tenant free of vibration, noise and airwaves which
may be transmitted beyond the Premises.

 

14.                               Canvassing, soliciting and peddling in or
about the Buildings or Project are prohibited.  Tenant shall cooperate and use
its best efforts to prevent the same.

 

15.                               Tenant shall not use the Premises in any
manner which would overload the heating, ventilating or air conditioning
systems, electrical and fire systems, and all utilities of the Building.

 

16.                               Tenant shall, if necessary, utilize a pest
extermination service to control pests in the Premises.  Tenant shall bear the
cost and expense of such extermination services.

 

17.                               Landlord shall have the right to prohibit the
use of the name of the Premises or any other publicity by Tenant referring to
the Project that in Landlord’s opinion may tend to impair the reputation of the
Premises or Project or Landlord or the desirability of the Project for
Landlord’s other tenants.  Upon written notice from Landlord, Tenant shall
refrain from and/or discontinue such publicity immediately.

 

18.                               Neither Tenant nor any of its Tenant’s Agents
shall smoke in the Premises.

 

75

--------------------------------------------------------------------------------


 

PARKING RULES

 

1.                                      Parking areas in which Tenant has
exclusive rights may be used for parking of vehicles as determined by Tenant in
Tenant’s sole discretion.  Other Tenant parking areas shall be used only for
parking by vehicles no longer than full-size, passenger automobiles (herein
called “Permitted Size Vehicles.”)

 

2.                                      Tenant shall not permit or allow any
vehicles that belong to or are controlled by Tenant or Tenant’s employees,
suppliers, shippers, customers, or invitees to be loaded, unloaded, or parked in
areas other than those designated by Landlord for such activities. Users of the
parking areas will obey all posted signs and park only in the areas designated
for vehicle parking.

 

3.                                      Landlord will not be responsible for any
damage to vehicles, injury to persons, or loss of property, all of which risks
are assumed by the party using the parking areas.

 

4.                                      The maintenance, washing, waxing, or
cleaning of vehicles in the parking areas or Common Areas is prohibited.

 

5.                                      Tenant shall be responsible for seeing
that all of Tenant’s Agents comply with the applicable parking rules,
regulations, laws, and agreements.

 

6.                                      The parking areas shall only be used for
daily or short term parking and no vehicle or other property shall be stored in
the parking areas.

 

Subject to the terms and provisions of the Lease, Landlord reserves the right at
any time to change or rescind any one or more of these Rules and Regulations, or
to make such other and further Rules and Regulations as in Landlord’s reasonable
judgment may from time to time be necessary for the management, safety, care,
and cleanliness of the Project, and for the preservation of good order therein
as well as for the convenience of other occupants and tenants therein.

 

76

--------------------------------------------------------------------------------


 

EXHIBIT “K”

 

INSMED PROTOCOLS

 

77

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko31i001.gif]

 

78

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko31i002.gif]

 

79

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko31i003.gif]

 

80

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko31i004.gif]

 

81

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko31i005.gif]

 

82

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko31i006.gif]

 

83

--------------------------------------------------------------------------------

 


 

GRAPHIC [g115381ko33i001.gif]

 

84

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko33i002.gif]

 

85

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko33i003.gif]

 

86

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko33i004.gif]

 

87

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko33i005.gif]

 

88

--------------------------------------------------------------------------------


GRAPHIC [g115381ko35i001.gif]

 

89

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko35i002.gif]

 

90

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko35i003.gif]

 

91

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko35i004.gif]

 

92

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko35i005.gif]

 

93

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko35i006.gif]

 

94

--------------------------------------------------------------------------------


 

GRAPHIC [g115381ko35i007.gif]

 

95

--------------------------------------------------------------------------------


 

EXHIBIT “L”

 

HAZARDOUS MATERIALS LIST

 

·         Methanol [67-56-1]

·         n-Propanol [71-23-8]

·         Isopropanol [67-63-0]

·         Acetonitrile [75-05-8]

·         1-Butanol [71-36-3]

·         Hexane [110-54-3]

·         Ethanol [64-17-5]

·         Glacial Acetic Acid [64-19-7]

·         Palmitic Acid [57-10-3]

·         Formic Acid [64-18-6]

·         Triethylamine [121-44-8]

·         Perfluoropentanoic Acid [2706-90-3]

·         10N NaOH

·         200 proof Ethanol

·         Cholesterol

 

96

--------------------------------------------------------------------------------


 

EXHIBIT “M”

 

WORK LETTER

 

This Exhibit “M” is attached to and made a part of that certain Lease Agreement
dated  June   , 2016 (the “Lease”), between CIP II/AR BRIDGEWATER HOLDINGS LLC
(“Landlord”) and INSMED INCORPORATED (“Tenant”).  The terms used in this
Exhibit that are defined in the Lease shall have the same meanings as provided
in the Lease.

 

The purpose of this Exhibit “M” is to set forth the relative rights and
obligations of Landlord and Tenant with respect to the preparation and approval
of working drawings, final plans and the construction and installation of the
initial tenant improvements in the Premises (the “Initial Tenant
Improvements”).  This Exhibit “M” contemplates that the performance of this work
will proceed in accordance with the following terms and conditions.

 

A.                                    Final Plans

 

(1)                                 The plans for the Initial Tenant
Improvements are attached hereto as Schedule 1 (the “Final Plans”).

 

(2)                                 As soon as reasonably practicable after the
Effective Date,  Landlord shall submit the Final Plans to at least three
(3) subcontractors for the following primary trades, mechanical, plumbing,
flooring, painting, ventilation, and carpentry in connection with the Initial
Tenant Improvements Work, who shall be requested to submit a fixed price
contract bid on a straight time basis.  Due to the vague nature in the scope of
the electrical work, which cost is not anticipated to exceed $10,000, Landlord
will not bid that work to 3 contractors.  The following “other” work, due to the
anticipated low cost will not be bid to 3 contractors:  (i) Refinishing of the
stainless steel walk in box door;  (ii) Laborers to remove furniture; 
(iii) Moving company to remove the glass washing machine;  (iv) Stripping and
Waxing of the VCT flooring; (v) Chemical hood commissioning;  and (vi) Final
cleaning.  On or before the date the Lease is executed and delivered by both
parties, Tenant shall have the right to provide Landlord with a list of
subcontractors which Tenant desires to obtain bids from, which subcontractors
shall be subject to Landlord’s reasonable approval.  Landlord and Tenant shall
monitor the bidding process and jointly review the bids and shall adjust the
bids based upon any inconsistent assumptions to reflect an “apple to apples”
comparison.  Within ten (10) Business Days following the joint review and
adjustment of the bids, Landlord shall pick the subcontractors to perform the
Initial Tenant Improvements Work with Tenant’s involvement and Tenant shall
approve the budget for Initial Tenant Improvements. Landlord may, at its
election, designate a list of approved contractors and subcontractors for the
performance of those portions of the Landlord’s Base Building Work involving
electrical, mechanical, plumbing, heating, air conditioning, ventilation, life
safety or other

 

97

--------------------------------------------------------------------------------


 

Building systems, from which list the contractors or subcontractors, as the case
may be, must be selected.

 

B.                                    Tenant Improvements

 

(1)                                 As soon as reasonably practicable after
selection of the contractors and subcontractors to perform the Initial Tenant
Improvements Work, and Landlord’s contractor’s receipt of all required permits
and approvals for the Initial Tenant Improvements Work, Landlord’s contractor
shall construct the installations and improvements and complete the Initial
Tenant Improvements Work in accordance with the approved Final Plans, (excluding
the Initial Tenant Installations as hereinafter defined).  In connection with
the performance of Initial Tenant Improvements Work, Landlord shall be
responsible for the Cost of the Initial Tenant Improvements Work as defined in
paragraph 2(a) below up to $66,370.00 (representing $5.00 per rentable square
foot of the Premises the “Construction Credit”).  The Cost of the Initial Tenant
Improvements Work in excess of the Construction Credit shall be referred to as
an “Additional Cost” and paid by Tenant in accordance with Paragraph 2(c).

 

(2)                                 (a)                                 The term
“Cost of the Initial Tenant Improvements Work” as used in this Lease shall mean
all costs of demolition and constructing the Initial Tenant Improvements Work
pursuant to the Final Plans, including, without limitation, materials, labor,
subcontract costs and general conditions (excluding all soft costs, including,
without limitation, legal fees, moving expenses, telephone and data systems and
expenses, security systems, and all furniture, fixtures and equipment) and a
construction supervision fee payable to Landlord in the amount of three percent
(3%) of the total Cost of the Initial Tenant Improvements.

 

(b)                                 Any changes requested by Tenant from the
work indicated on the Final Plans shall be performed by Landlord pursuant to a
change order approved and executed by Landlord and Tenant.  All changes to the
Final Plans requested by Tenant must be approved by Landlord in advance, which
approval shall not be unreasonably withheld, delayed or conditioned.  Landlord
shall respond to changes to the Final Plans within ten (10) Business Days.  All
increases in the cost of the Initial Tenant Improvements Work resulting from
such change orders shall be borne by Tenant, subject to payment as part of the
Construction Credit.

 

(c)                                  Tenant shall pay to Landlord (i) fifty
percent (50%) of the total of any Additional Cost incurred by Landlord in
connection with the Initial Tenant Improvements Work within ten (10) days after
Tenant approves the budget for Landlord’s Work, and (ii) fifty percent (50%) of
the total of any Additional Cost incurred by Landlord in connection with the
Initial Tenant Improvements Work within ten (10) days after the day the Initial
Tenant Improvements Work is Substantially Completed.

 

(3)                                 The Landlord’s Base Building Work and the
Initial Tenant Improvements Work, excluding any Initial Tenant Installations,
constitutes all of the

 

98

--------------------------------------------------------------------------------


 

improvements to be Substantially Completed by Landlord in order to prepare the
Premises for occupancy by Tenant.

 

C.                                    Tenant Installations

 

(1)                                 Tenant, at its own cost and expense, shall
perform all work related to installation of furniture, moveable furnishings,
telephone systems (including, without limitation, voice and data cabling and
telecommunications equipment) and office equipment (the “Tenant Installations”),
subject to the provisions of Paragraph C(2) below, commencing fourteen (14) days
prior to the date Landlord anticipates Substantially Completing the Initial
Tenant Improvements Work.  All Tenant Installations which adversely affect the
structure of the Building, require any permit from a governmental authority,
involve electrical work or adversely affect the Building systems shall require
the prior written consent of Landlord, which consent shall not be unreasonably
withheld.  All Tenant Installations shall be performed in accordance with
Section 22 of the Lease and accomplished in a good and workmanlike manner so as
not to damage the Premises or the Building or the plumbing, electrical line or
other utilities.  Notwithstanding anything to the contrary contained herein,
Landlord’s Contractor shall coordinate the performance of the Initial Tenant
Improvements Work and the Tenant’s performance of the Tenant Installations in
accordance with customary and prudent construction practices in order to
effectuate such installations in an orderly and efficient manner, subject to the
provisions of Paragraph C(2) below.

 

(2)                                 In the event that Tenant performs any Tenant
Installations pursuant to this Lease, Tenant agrees promptly to notify Landlord
in writing of the names of its agents, contractors or subcontractors who are to
work in the Premises, and to furnish Landlord with such other information as
Landlord may reasonably require.  All work done by Tenant, its agents,
contractors, subcontractors or employees shall be scheduled and performed so as
not to conflict, interfere with, or delay any work undertaken by Landlord in the
Building or Landlord’s completion of the Initial Tenant Improvements Work.  In
the event that Tenant, its agents, contractors, subcontractors or employees do
not work in harmony with, or interfere with, labor employed by Landlord, its
agents, contractors, subcontractors or employees or in the event any work
stoppage, jurisdictional labor dispute or other interference with Landlord, its
agents, contractors, subcontractors or employees occurs Landlord shall have the
right to require Tenant, upon written demand, to remove or cause the removal
forthwith all of Tenant’s agents, contractors and employees from the Premises
and Tenant agrees to comply with such demand immediately.  Any of Tenant’s
Installations shall be installed solely at Tenant’s risk.  Tenant shall be
liable to Landlord in the event Tenant, its employees, agents, contractors or
subcontractors damage the Initial Tenant Improvements Work, the Premises or the
Building.

 

D.                                    Tenant Delay

 

Notwithstanding anything to the contrary contained herein, Tenant shall be
responsible, in accordance with the provisions of this Paragraph D, for all
costs and

 

99

--------------------------------------------------------------------------------


 

expenses incurred by Landlord in connection with any delay on Tenant’s part, or
any of Tenant’s employees or agents, which prevents Landlord from Substantially
Completing the Landlord’s Base Building Work and the Initial Tenant Improvements
Work by the Estimated Substantial Completion Date by reason of (a) failure of
any of them to unreasonably cooperate with Landlord; (b) delays in approving
drawings or specifications within the applicable time periods specified in this
Work Letter; (c) any change order requested by Tenant; or (d) Tenant’s
performance of any Tenant’s Installation; and/or (e) the failure to provide
clarifications or additional information requested by Landlord regarding the
Final Plans within a reasonable time period following Landlord’s request (each a
“Tenant Delay”).

 

100

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FINAL PLANS

 

101

--------------------------------------------------------------------------------


 

[g115381ko39i001.gif]

 

 

102

--------------------------------------------------------------------------------


 

EXHIBIT “N”

BUILDING C & BUILDING CC

 

[g115381ko39i002.gif]

 

103

--------------------------------------------------------------------------------


 

EXHIBIT “O”

 

PROHIBITED USES

 

1.                                      Offices of any division, agency or
bureau of the United States or any state or local government or of any foreign
government or subdivision thereof.

 

2.                                      Offices of any health care professionals
or for the provision of any health care services or other therapeutic or
diagnostic services.

 

3.                                      Any school, educational, or other
training facility (except for in house training of Tenant’s employees).

 

4.                                      Any restaurant use or retail use
(meaning a business whose primary patronage arises from the generalized
solicitation of the general public to visit Tenant’s offices in person)
including, without  limitation, a health spa, gymnasium, fitness center, bank or
savings and loan association, or retail facilities of any financial, lending,
securities brokerage or investment activity.

 

5.                                      Any residential use, living quarters or
lodging or sleeping use.

 

6.                                      Any communications uses (such as
broadcasting radio and/or television stations).

 

7.                                      Any “executive suite” type uses where
office suites are maintained for individual rental.

 

8.                                      Any use of the Premises or any portion
thereof for any occupancy density which is materially greater than the average
occupancy density associated with the occupancy of Tenant.

 

9.                                      Any church, house of worship or related
religious facility.

 

10.                                     Any use which emits an obnoxious odor,
discharge or sound which can be heard, seen or smelled outside the Premises

 

in the Project.

 

11.                               Any use that will cause damage to the Premises
or materially impair the appearance of the exterior of the Premises or other
portions of the Project outside of the Premises.

 

104

--------------------------------------------------------------------------------